Exhibit 10.1
 
 
Agreement Number:   3810214












 

 
 




AGREEMENT


between


Fiserv Solutions, Inc.
255 Fiserv Drive
Brookfield, WI  53045-5815


and


Central Pacific Bank
 220 South King Street
Honolulu, Hawaii 96813








 

 






Date:    December 23, 2004


 
 
 
 
 
 

 

--------------------------------------------------------------------------------


AGREEMENT dated as of December 23, 2004 ("Agreement") between Fiserv Solutions,
Inc., a Wisconsin corporation ("Fiserv"), and Central Pacific Bank, a Hawaii
financial institution ("Client").



--------------------------------------------------------------------------------


1.  Term.  The initial term of this Agreement shall end 10 years following the
date Fiserv Services (as defined below) are first used by Client and, unless
written notice of non-renewal is provided by either party at least 180 days
prior to expiration of the initial term or any renewal term, this Agreement
shall automatically renew for additional term(s) of 5 years.  This Agreement
shall be effective on the day services are first provided to Client by Fiserv
("Effective Date"). Notwithstanding the foregoing, following the Effective Date,
Exhibits that may be made a part of this Agreement may contain a term longer or
shorter in duration than the initial term set forth above.


2.  Services.  (a) Services Generally.  Fiserv, itself and through its
affiliates, agrees to provide Client, and Client agrees to obtain from Fiserv
services ("Services") and products ("Products") (collectively, "Fiserv
Services") described in the attached Exhibits:


Exhibit C – EFT Services
Exhibit H – Development Services
Exhibit I – Implementation Services
Exhibit L – Material Purchased Through Fiserv
Exhibit M – Software Products
Exhibit Q – Professional Services


The Exhibits set forth specific terms and conditions applicable to the Services
and/or Products, and, where applicable, the Fiserv affiliate so
performing.  Client may select additional services and products from time to
time by incorporating an appropriate Exhibit to this Agreement.


(b) Implementation Services.  Fiserv will provide services (i) to convert
Client's existing applicable data and/or information to the Fiserv Services;
and/or (ii) to implement the Fiserv Services.  These activities are referred to
as "Implementation Services".  Client agrees to cooperate with Fiserv in
connection with Fiserv's provision of Implementation Services and to provide all
necessary information and assistance to facilitate the conversion and/or
implementation.  Client is responsible for all reasonable and legitimate
out-of-pocket expenses associated with Implementation Services.  Fiserv will
provide Implementation Services as required in connection with Fiserv Services.


(c) Training Services.  Fiserv shall provide training, training aids, user
manuals, and other documentation for Client's use as Fiserv finds necessary to
enable Client personnel to become familiar with Fiserv Services.  If requested
by Client, classroom training in the use and operation of Fiserv Services will
be provided at a training facility designated by Fiserv.  All such training aids
and manuals remain Fiserv's property.


3.  Fees for Fiserv Services.  (a) General.  Client agrees to pay Fiserv:


(i) estimated fees for Fiserv Services for the following month as specified in
the Exhibits;
(ii) reasonable and legitimate out-of-pocket charges for the month payable by
Fiserv for the account of Client; and
(iii) Taxes (as defined below) thereon (collectively, "Fees").


Fiserv shall timely reconcile Fees paid by Client for the Fiserv Services for
the month and the fees and charges actually due Fiserv based on Client's actual
use of Fiserv Services for such month.  Fiserv shall either issue a credit to
Client or provide Client with an invoice for any additional fees or other
charges owed.  Fiserv may change the amount of Fees billed to reflect
appropriate changes in actual use of Fiserv Services.  Fees may be increased
from time to time as set forth in the Exhibits.  Upon notification to and
acceptance by Client, Fiserv may increase its fees in excess of amounts listed
in the Exhibits in the event that Fiserv implements major system enhancements to
comply with changes in law, government regulation, or industry practices.


(b) Additional Charges.  Fees for out-of-pocket expenses, such as telephone,
microfiche, courier, and other charges incurred by Fiserv for goods or services
obtained by Fiserv on Client's behalf shall be billed to Client at cost plus the
applicable Fiserv administrative fee as set forth in the Exhibits, provided such
fees and out-of-pocket expenses are reasonable and legitimate.  Such third-party
vendor/provider out-of-pocket expenses may be changed from time to time upon
notification of a fee change from a vendor/provider.  The Fees do not include,
and Client shall be responsible for, furnishing transportation or transmission
of information between Fiserv's service center(s), Client's site(s), and any
applicable clearing house, regulatory agency, or Federal Reserve Bank.


--------------------------------------------------------------------------------


(c) Taxes.  Fiserv shall add to each invoice any sales, use, excise, value
added, and other taxes and duties however designated that are levied by any
taxing authority relating to the Fiserv Services ("Taxes").  In no event shall
"Taxes" include any levies by any taxing authority based upon Fiserv's net
income.
 
(d) Payment Terms.  Fees are due and payable monthly in advance upon receipt of
invoice.    In the event any amounts due remain unpaid beyond the 30th day after
payment is due, Client shall pay a late charge of 1.5% per month.  Client agrees
that it shall neither make nor assert any right of deduction or set-off from
Fees on invoices submitted by Fiserv for Fiserv Services.


4.  Access to Fiserv Services.  (a) Procedures.  Client agrees to comply with
applicable regulatory requirements and procedures for use of Services
established by Fiserv.


(b) Changes.  Fiserv continually reviews and modifies Fiserv systems used in the
delivery of Services (the "Fiserv System") to improve service and comply with
government regulations, if any, applicable to the data and information utilized
in providing Services.  Fiserv reserves the right to make changes in Services,
including but not limited to operating procedures, type of equipment or software
resident at, and the location of Fiserv's service center(s).  Fiserv will notify
Client of any material change that affects Client's normal operating procedures,
reporting, or service costs prior to implementation of such change.


(c) Communications Lines.  Fiserv shall order the installation of appropriate
communication lines and equipment to facilitate Client's access to
Services.  Client understands and agrees to pay charges relating to the
installation and use of such lines and equipment as set forth in the Exhibits.


(d) Terminals and Related Equipment.  Client shall obtain necessary and
sufficient terminals and other equipment, approved by Fiserv and compatible with
the Fiserv System, to transmit and receive data and information between Client's
location(s), Fiserv's service center(s), and/or other necessary
location(s).  Fiserv and Client may mutually agree to change the type(s) of
terminal and equipment used by Client.
 
5.  Client Obligations.  (a) Input.  Client shall be solely responsible for the
input, transmission, or delivery to and from Fiserv of all information and data
required by Fiserv to perform Services unless Client has retained Fiserv to
handle such responsibilities, as specifically set forth in the Exhibits.  The
information and data shall be provided in a format and manner approved by
Fiserv.  Client will provide at its own expense or procure from Fiserv all
equipment, computer software, communication lines, and interface devices
required to access the Fiserv System.  If Client has elected to provide such
items itself, Fiserv shall provide Client with a list of compatible equipment
and software; Client agrees to pay Fiserv's standard fee for recertification of
the Fiserv System resulting therefrom.


(b) Client Personnel.  Client shall designate appropriate Client personnel for
training in the use of the Fiserv System, shall supply Fiserv with reasonable
access to Client's site during normal business hours for Implementation Services
and shall cooperate with Fiserv personnel in their performance of Services.


(c) Use of Fiserv System.  Client shall (i) comply with any operating
instructions on the use of the Fiserv System provided by Fiserv; (ii) review all
reports furnished by Fiserv for accuracy; and (iii) work with Fiserv to
reconcile any out of balance conditions.  Client shall determine and be
responsible for the authenticity and accuracy of all information and data
submitted to Fiserv.


(d) Client's Systems.  Client shall be responsible for ensuring that its systems
are capable of passing and/or accepting data from and/or to the Fiserv System.


6.  Ownership and Confidentiality.  (a) Definition.


(i) Client Information.  "Client Information" means:  (A) confidential plans,
customer lists, information, and other proprietary material of Client that is
marked with a restrictive legend, or if not so marked with such legend or is
disclosed orally, is identified as confidential at the time of disclosure (and
written confirmation thereof is promptly provided to Fiserv); and (B) any
information and data concerning the business and financial records of Client's
customers prepared by or for Fiserv, or used in any way by Fiserv in connection
with the provision of Fiserv Services (whether or not any such information is
marked with a restrictive legend).


--------------------------------------------------------------------------------


(ii) Fiserv Information.  "Fiserv Information" means:  (A) confidential plans,
information, research, development, trade secrets, business affairs (including
that of any Fiserv client, supplier, or affiliate), and other proprietary
material of Fiserv that is marked with a restrictive legend, or if not so marked
with such legend or is disclosed orally, is identified as confidential at the
time of disclosure (and written confirmation thereof is promptly provided to
Client); and (B) Fiserv's proprietary computer programs, including custom
software modifications, software documentation and training aids, and all data,
code, techniques, algorithms, methods, logic, architecture, and designs embodied
or incorporated therein (whether or not any such information is marked with a
restrictive legend).


(iii) Information.  "Information" means Client Information and Fiserv
Information.  No obligation of confidentiality applies to any Information that
the receiving party ("Recipient") (A) already possesses without obligation of
confidentiality; (B) develops independently; or (C) rightfully receives without
obligation of confidentiality from a third party.  No obligation of
confidentiality applies to any Information that is, or becomes, publicly
available without breach of this Agreement.


(b) Obligations.  Recipient agrees to hold as confidential all Information it
receives from the disclosing party ("Discloser").  All Information shall remain
the property of Discloser or its suppliers and licensors.  Information will be
returned to Discloser at the termination or expiration of this
Agreement.  Fiserv specifically agrees that it will not use any non-public
personal information about Client's customers in any manner prohibited by Title
V of the Gramm-Leach-Bliley Act.  Recipient will use the same care and
discretion to avoid disclosure of Information as it uses with its own similar
information that it does not wish disclosed, but in no event less than a
reasonable standard of care.  Recipient may only use Information in accordance
with the purpose of this Agreement.  Recipient agrees that it shall not sell,
transfer, publish, disclose, display, or otherwise make available to other
parties any of Discloser’s Information, except that   Recipient may disclose
Information to (i) employees and employees of affiliates who have a need to
know; and (ii) any other party with Discloser's prior written consent.  Before
disclosure to any of the above parties, Recipient will have a written agreement
with such party sufficient to require that party to treat Information in
accordance with this Agreement.  Recipient may disclose Information to the
extent required by law.  However, Recipient agrees to give Discloser prompt
notice so that Discloser may seek a protective order.  The provisions of this
sub-section survive any termination or expiration of this Agreement.


(c) Residuals.  Nothing contained in this Agreement shall restrict Recipient
from the use of any ideas, concepts, know-how, or techniques contained in
Information that are related to Recipient's business activities ("Residuals"),
provided that in so doing, Recipient does not breach its obligations under this
Section.  However, this does not give Recipient the right to disclose the
Residuals except as set forth elsewhere in this Agreement.


(d) Fiserv System.  The Fiserv System contains information and computer software
that are proprietary and confidential information of Fiserv, its suppliers, and
licensors.  Client agrees not to attempt to circumvent the devices employed by
Fiserv to prevent unauthorized access to the Fiserv System, including, but not
limited to, alterations, decompiling, disassembling, modifications, and reverse
engineering thereof.


(e) Information Security.  Fiserv shall implement and maintain appropriate
measures designed to meet the objectives of the guidelines establishing
standards for safeguarding non-public Client customer information as adopted by
any federal regulatory agencies having jurisdiction over Client's affairs.


(f) Confidentiality of this Agreement.  Fiserv and Client agree to keep
confidential the prices, terms and conditions of this Agreement, without
disclosure to third parties.  Notwithstanding the foregoing, each party may
disclose Confidential Information to the extent required by a court of competent
jurisdiction, regulatory body, or other governmental authority or otherwise as
required by law or regulation; provided, however, that the party required to so
disclose Confidential Information of the other party shall use commercially
reasonable efforts to minimize such disclosure and shall, to the extent not
otherwise prohibited by law or regulation, provide written notice of such
disclosure request to the other party.  Further, the party required to so
disclose the Confidential Information agrees to consult with and assist the
other party in obtaining a protective order prior to such disclosure (unless
otherwise prohibited by law or regulation).   Notwithstanding the foregoing, in
the event that a party is unable, due to the requirements of regulators having
jurisdiction over the party’s operations, to provide prior notice of the
disclosure request as required by this Section, the Discloser shall provide
notice of the disclosure, including a description of the information disclosed,
to the other party within 3 business days of the disclosure.  In such an event,
Discloser shall remain obligated to use commercially reasonable efforts to
minimize the disclosure.


7.  Regulatory Agencies, Regulations and Legal Requirements.  (a) Client
Files.  Records maintained and produced for Client ("Client Files") may be
subject to examination by such Federal, State, or other governmental regulatory
agencies as may have jurisdiction over Client's business to the same extent as
such records would be subject if maintained by Client on its own
premises.  Client agrees that Fiserv is authorized to give all reports,
summaries, or information contained in or derived from the data or information
in Fiserv's possession relating to Client when formally requested to do so by an
authorized regulatory or government agency.


--------------------------------------------------------------------------------


(b) Compliance with Regulatory Requirements.  Client agrees to comply with
applicable regulatory and legal requirements.


8.  Warranties.  (a) Fiserv Warranties.  Fiserv represents and warrants that:


(i)(A) Services will conform to the specifications set forth in the Exhibits;
(B) Fiserv will perform Client's work accurately provided that Client supplies
accurate data and information, and follows the procedures described in all
Fiserv documentation, notices, and advices; (C) Fiserv personnel will exercise
due care in provision of Services; (D) the Fiserv System will comply in all
material respects with all applicable Federal regulations governing Services;
and (E) the Fiserv System is Year 2000 compliant.  In the event of an error or
other default caused by Fiserv personnel, systems, or equipment, Fiserv shall
correct the data or information and/or reprocess the affected item or report at
no additional cost to Client.  Client agrees to supply Fiserv with a written
request for correction of the error within 30 days after Client's receipt of the
work containing the error.  Work reprocessed due to errors in data supplied by
Client, on Client's behalf by a third party, or by Client's failure to follow
procedures set forth by Fiserv shall be billed to Client at Fiserv's then
current time and material rates; and
(ii) it owns or has a license to furnish all equipment or software comprising
the Fiserv System.  Fiserv shall indemnify Client and hold it harmless against
any claim or action that alleges that the Fiserv System use infringes a United
States patent, copyright, or other proprietary right of a third party.  Client
agrees to notify Fiserv promptly of any such claim and grants Fiserv the sole
right to control the defense and disposition of all such claims.  Client shall
provide Fiserv with reasonable cooperation and assistance in the defense of any
such claim.


THE WARRANTIES STATED HEREIN ARE LIMITED WARRANTIES AND ARE THE ONLY WARRANTIES
MADE BY FISERV.  FISERV DOES NOT MAKE, AND CLIENT HEREBY EXPRESSLY WAIVES, ALL
OTHER WARRANTIES, INCLUDING WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.  THE STATED EXPRESS WARRANTIES ARE IN LIEU OF ALL
LIABILITIES OR OBLIGATIONS OF FISERV FOR DAMAGES ARISING OUT OF OR IN CONNECTION
WITH THE DELIVERY, USE, OR PERFORMANCE OF FISERV SERVICES.


(b) Client Warranties.  Client represents and warrants that: (A) no contractual
obligations exist that would prevent Client from entering into this Agreement;
(B) it has complied with all applicable regulatory requirements; and (C) Client
has requisite authority to execute, deliver, and perform this Agreement.  Client
shall indemnify and hold harmless Fiserv, its officers, directors, employees,
and affiliates against any claims or actions arising out of (X) the use by
Client of the Fiserv System in a manner other than that provided in this
Agreement; and (Y) any and all claims by third parties through Client arising
out of the performance and non-performance of Fiserv Services by Fiserv,
provided that the indemnity listed in clause (Y) hereof shall not preclude
Client's recovery of direct damages pursuant to the terms and subject to the
limitations of this Agreement.


9.  Limitation of Liability.  (a) General.  IN NO EVENT SHALL FISERV BE LIABLE
FOR LOSS OF GOODWILL, OR FOR SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL
DAMAGES ARISING FROM THIS AGREEMENT, REGARDLESS OF WHETHER SUCH CLAIM ARISES IN
TORT OR IN CONTRACT.  CLIENT MAY NOT ASSERT ANY CLAIM AGAINST FISERV MORE THAN 2
YEARS AFTER SUCH CLAIM ACCRUED.  FISERV'S AGGREGATE LIABILITY FOR ANY AND ALL
CAUSES OF ACTION RELATING TO THIS AGREEMENT SHALL BE LIMITED TO THE TOTAL FEES
PAID BY CLIENT TO FISERV FOR THE FISERV SERVICE RESULTING IN SUCH LIABILITY IN
THE 6 MONTH PERIOD PRECEDING THE DATE THE CLAIM ACCRUED.  FISERV'S AGGREGATE
LIABILITY FOR A DEFAULT RELATING TO THIRD PARTY EQUIPMENT OR SOFTWARE SHALL BE
LIMITED TO THE AMOUNT PAID BY CLIENT FOR THE EQUIPMENT OR SOFTWARE.


(b) Lost Records.  If Client's records or other data submitted for processing
are lost or damaged as a result of any failure by Fiserv, its employees, or
agents to exercise reasonable care to prevent such loss or damage, Fiserv's
liability on account of such loss or damages shall not exceed the reasonable
cost of reproducing such records or data from exact duplicates thereof in
Client's possession.


10.  Disaster Recovery.  (a) General.  Fiserv maintains a disaster recovery plan
("Disaster Recovery Plan") for each Service.  A "Disaster" shall mean any
unplanned interruption of the operations of or inaccessibility to Fiserv's
service center in which Fiserv, using reasonable judgment, requires relocation
of processing to a recovery location.  Fiserv shall notify Client as soon as
possible after Fiserv deems a service outage to be a Disaster.  Fiserv shall
move the processing of Client's standard services to a recovery location as
expeditiously as possible and shall coordinate the cut-over to back-up
telecommunication facilities with the appropriate carriers.  Client shall
maintain adequate records of all transactions during the period of service
interruption and shall have personnel available to assist Fiserv in implementing
the switchover to the recovery location.  During a Disaster, optional or
on-request services shall be provided by Fiserv only to the extent adequate
capacity exists at the recovery location and only after stabilizing the
provision of base services.


(b) Communications.  Fiserv shall work with Client to establish a plan for
alternative communications in the event of a Disaster.


--------------------------------------------------------------------------------


(c) Disaster Recovery Test.  Fiserv shall test the Disaster Recovery Plan
periodically.  Client agrees to participate in and assist Fiserv with such test,
if requested by Fiserv.  Upon Client's request, test results will be made
available to Client's management, regulators, auditors, and insurance
underwriters.
 
(d) Client Plans.  Fiserv agrees to release information necessary to allow
Client's development of a disaster recovery plan that operates in concert with
the Disaster Recovery Plan.


(e) No Warranty.  Client understands and agrees that the Disaster Recovery Plan
is designed to minimize, but not eliminate, risks associated with a Disaster
affecting Fiserv's service center(s).  Fiserv does not warrant that Fiserv
Services will be uninterrupted or error free in the event of a Disaster; no
performance standards shall be applicable for the duration of a
Disaster.  Client maintains responsibility for adopting a disaster recovery plan
relating to disasters affecting Client's facilities and for securing business
interruption insurance or other insurance necessary for Client's protection.


11.  Termination.  (a) Material Breach.  Except as provided elsewhere in this
Section 11, either party may terminate this Agreement in the event of a material
breach by the other party not cured within 90 days (or, in the case of a breach
of Section 6, within 5 days) following receipt of written notice stating, with
particularity and in reasonable detail, the nature of the claimed breach.


(b) Failure to Pay.  In the event any invoice remains unpaid by Client 30 days
after due, or Client deconverts any data or information from the Fiserv System
without prior written consent of Fiserv, Fiserv, at its sole option, may
terminate this Agreement and/or Client's access to and use of Fiserv
Services.  Any invoice submitted by Fiserv shall be deemed correct unless Client
provides written notice to Fiserv within 30 days of the invoice date specifying
the nature of the disagreement.


(c) Remedies.  Remedies contained in this Section 11 are cumulative and are in
addition to the other rights and remedies available to Fiserv under this
Agreement, by law or otherwise.


(d) Defaults.  If Client:


(i) defaults in the payment of any sum of money due in Section 11(b);
(ii) breaches this Agreement in any material respect or otherwise defaults in
any material respect in the performance of any of its obligations in Section
11(a); or
(iii) commits an act of bankruptcy or becomes the subject of any proceeding
under the Bankruptcy Code or becomes insolvent or if any substantial part of
Client's property becomes subject to any levy, seizure, assignment, application,
or sale for or by any creditor or governmental agency;


then, in any such event, Fiserv may, upon written notice, terminate this
Agreement and be entitled to recover from Client as liquidated damages an amount
equal to the present value of all payments remaining to be made hereunder for
the remainder of the initial term or any renewal term of this Agreement.  For
purposes of the preceding sentence, present value shall be computed using the
"prime" rate (as published in The Wall Street Journal) in effect at the date of
termination and "all payments remaining to be made" shall be calculated based on
the average bills for the 3 months immediately preceding the date of
termination.  Client agrees to reimburse Fiserv for any expenses Fiserv may
incur, including reasonable attorneys' fees, in taking any of the foregoing
actions.


(e)     Fiserv Default.  If Fiserv commits an act of bankruptcy or becomes the
subject of any proceeding under the Bankruptcy Code or becomes insolvent or if
any substantial part of Fiserv property becomes subject to any levy, seizure,
assignment, application, or sale for or by any creditor or governmental agency
then, in any such event, Client may, upon written notice, terminate this
Agreement.


--------------------------------------------------------------------------------


(f) Convenience.  Client may terminate this Agreement by paying a termination
fee based on the remaining unused term of this Agreement.  The termination fee
will be calculated by multiplying the total weighted unused months in the
contract term by  Client's largest monthly invoice for each Fiserv Service
received by Client during the term (or if no monthly invoice has been received,
the sum of the estimated monthly billing for each Fiserv Service to be received
hereunder).  The total weighted value of unused months will be calculated by
multiplying the number of unused months in each timeline group, as defined in
the table below, by the respective percentage applicable to the timeline.  Where
applicable, the monthly Maintenance Fee will be calculated by dividing the
annual Maintenance Fee by twelve (Refer to Table 1 below).  Client understands
and agrees that Fiserv losses incurred as a result of early termination of the
Agreement would be difficult or impossible to calculate as of the effective date
of termination since they will vary based on, among other things, the number of
clients using the Fiserv System on the date the Agreement
terminates.  Accordingly, the amount set forth in the first sentence of this
subsection represents Client's agreement to pay and Fiserv's agreement to accept
as liquidated damages (and not as a penalty) such amount for any such Client
termination.  This provision 11(e) shall not apply and no fee would be owed or
due from Client to Fiserv in the event Client elects at any time, but with
Fiserv’s consent (which consent shall not be unreasonably withheld, delayed or
conditioned), to outsource facilities management to Fiserv or to fully outsource
all processing to Fiserv.  An example termination fee calculation is provided to
facilitate understanding the mechanics of this provision. This example assumes a
contract execution date of November 15, 2004:
 
[fiserv.jpg]


For Example:  If termination occurred at the end of Year 3, the calculation
would be:
 
Years:
 
# of Months in Timeline
 
# of Months Used
 
# of Unused Months
 
Applicable Termination %
 
Weighted Value of Unused Months
1 - 2
 
24
 
24
   
0
 
90%
  0
3 - 4
 
24
 
12
   
12
 
80%
  9.6
5
 
12
 
0
   
12
 
65%
  7.8
6 - 10
 
60
 
0
   
60
 
40%
  24
Total weighed value of unused months:
   41.4                        
Term Fee equals:
41.4 months
   
Times
$20,000 (largest monthly invoice) 1
Termination Fee Due:
$828,000                            
1 Actual largest monthly invoice for each Fiserv service will be used in actual
calculations

 

--------------------------------------------------------------------------------


(g) Return of Data Files.  Upon expiration or termination of this Agreement,
Fiserv shall furnish to Client such copies of Client Files as Client may request
in a Fiserv standard format along with such information and assistance as is
reasonable and customary to enable Client to deconvert from the Fiserv System,
provided, however, that Client consents and agrees and authorizes Fiserv to
retain Client Files until (i) Fiserv is paid in full for (A) all Services
provided through the date such Client Files are returned to Client; and (B) any
and all other amounts that are due or will become due under this Agreement; (ii)
Fiserv is paid its then standard rates for the services necessary to return such
Client Files; (iii) if this Agreement is being terminated, Fiserv is paid any
applicable termination fee pursuant to subsection (d) or (e) above; and (iv)
Client has returned to Fiserv all Fiserv Information.  Unless directed by Client
in writing to the contrary, Fiserv shall be permitted to destroy Client Files
any time after 30 days from the final use of Client Files for processing.


(h) Miscellaneous.  Client understands and agrees that Client is responsible for
the deinstallation and return shipping of any Fiserv-owned equipment located on
Client's premises.
 
12.  Dispute Resolution.  (a) General.  Except with respect to disputes arising
from a misappropriation or misuse of either party's proprietary rights, any
dispute or controversy arising out of this Agreement, or its interpretation,
shall be submitted to and resolved exclusively by arbitration under the rules
then prevailing of the American Arbitration Association, upon written notice of
demand for arbitration by the party seeking arbitration, setting forth the
specifics of the matter in controversy or the claim being made.  The arbitration
shall be heard before an arbitrator mutually agreeable to the parties; provided,
that if the parties cannot agree on the choice of arbitrator within 10 days
after the first party seeking arbitration has given written notice, then the
arbitration shall be heard by 3 arbitrators, 1 chosen by each party, and the
third chosen by those 2 arbitrators.  The arbitrators will be selected from a
panel of persons having experience with and knowledge of information technology
and at least 1 of the arbitrators selected will be an attorney.  Discovery shall
not be permitted.  A hearing on the merits of all claims for which arbitration
is sought by either party shall be commenced not later than 60 days from the
date demand for arbitration is made by the first party seeking arbitration.  The
arbitrator(s) must render a decision within 10 days after the conclusion of such
hearing.  Any award in such arbitration shall be final and binding upon the
parties and the judgment thereon may be entered in any court of competent
jurisdiction.


 (b) Applicable Law.  The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. 1-16.  The arbitrators shall apply the substantive law
of the State of Wisconsin, without reference to provisions relating to conflict
of laws.  The arbitrators shall not have the power to alter, modify, amend, add
to, or subtract from any term or provision of this Agreement, nor to rule upon
or grant any extension, renewal, or continuance of this Agreement.  The
arbitrators shall have the authority to grant any legal remedy available had the
parties submitted the dispute to a judicial proceeding.


(c) Situs.  If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve the first such dispute shall be held in
Honolulu, Hawaii, the proceedings to resolve the second such dispute shall be
held in Milwaukee, Wisconsin, and the proceedings to resolve any subsequent
disputes shall alternate between Milwaukee, Wisconsin and Honolulu, Hawaii.


13.  Insurance.  Fiserv carries the following types of insurance policies:


(i) Comprehensive General Liability in an amount not less than $1 million per
occurrence for claims arising out of bodily injury and property damage;
(ii) Commercial Crime covering employee dishonesty in an amount not less than $5
million;
(iii) All-risk property coverage including Extra Expense and Business Income
coverage; and
(iv) Workers Compensation as mandated or allowed by the laws of the state in
which Services are being performed, including $1 million coverage for Employer's
Liability.


14.  Audit.  Fiserv employs an internal auditor responsible for ensuring the
integrity of its processing environments and internal controls.  In addition, as
may be required by law or regulation, Fiserv provides for periodic independent
audits of its operations.  Fiserv shall provide Client with a copy of the audit
of the Fiserv service center providing Services within a reasonable time after
its completion.  Fee to Client for a copy of such audit, if any, shall be
defined in the Exhibit for such Services.  Fiserv shall also provide a copy of
such audit to the appropriate regulatory agencies, if any, having jurisdiction
over Fiserv's provision of Services.


15.  General.  (a) Binding Agreement.  This Agreement is binding upon the
parties and their respective successors and permitted assigns.  Neither this
Agreement nor any interest may be sold, assigned, transferred, pledged, or
otherwise disposed of by Client, whether pursuant to change of control or
otherwise, without Fiserv's prior written consent.  Client agrees that Fiserv
may subcontract any Services to be performed hereunder.  Any such subcontractors
shall be required to comply with all applicable terms and conditions.


--------------------------------------------------------------------------------


(b) Entire Agreement.  This Agreement, including its Exhibits, which are
expressly incorporated herein by reference, constitutes the complete and
exclusive statement of the agreement between the parties as to the subject
matter hereof and supersedes all previous agreements with respect
thereto.  Modifications of this Agreement must be in writing and signed by duly
authorized representatives of the parties.  Each party hereby acknowledges that
it has not entered into this Agreement in reliance upon any representation made
by the other party not embodied herein.  In the event any of the provisions of
any Exhibit are in conflict with any of the provisions of this Agreement, the
terms and provisions of this Agreement shall control unless the Exhibit in
question expressly provides that its terms and provisions shall control.


(c) Severability.  If any provision of this Agreement is held to be
unenforceable or invalid, the other provisions shall continue in full force and
effect.


(d) Governing Law.  This Agreement will be governed by the substantive laws of
the State of Wisconsin, without reference to provisions relating to conflict of
laws.  The United Nations Convention of Contracts for the International Sale of
Goods shall not apply to this Agreement.
 
(e) Force Majeure.  Neither party shall be liable to the other nor deemed in
default under this Agreement if and to the extent that such party’s performance
of this Agreement is prevented by reason of force majeure.  The term “force
majeure” means an occurrence that is beyond the control of the party affected
and occurs without its fault or negligence.  Without limiting the foregoing,
force majeure includes acts of God, war, riots, strikes, labor disputes, civil
disturbances, fire, flood, court orders, governmental intervention, failures, or
refusal to act by government authority, and other similar occurrences.  Upon the
commencement of a force majeure event, the time for performance hereunder shall
be automatically extended until the force majeure event no longer prevents the
party from resuming performance in accordance with this Agreement.


(f) Notices.  Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
courier service to the other party at the addresses listed on the cover page or
to such other address or person as a party may designate in writing.  All such
notices shall be effective upon receipt.


(g) No Waiver.  The failure of either party to insist on strict performance of
any of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.


(h) Financial Statements.  Fiserv shall provide Client and the appropriate
regulatory agencies so requiring a copy of Fiserv, Inc.'s audited consolidated
financial statements.


(i) Prevailing Party.  The prevailing party in any arbitration, suit, or action
brought against the other party to enforce the terms of this Agreement or any
rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys' fees of bringing such arbitration, suit, or
action.


(j) Survival.  All rights and obligations of the parties under this Agreement
that, by their nature, do not terminate with the expiration or termination of
this Agreement shall survive the expiration or termination of this Agreement.


(k) Exclusivity.  Client agrees that Fiserv shall be the sole and exclusive
provider of the services that are the subject matter of this Agreement.  For
purposes of the foregoing, the term "Client" shall include Client
affiliates.  During the term of this Agreement, Client agrees not to enter into
an agreement with any other entity to provide these services (or similar
services) without Fiserv's prior written consent.  If Client acquires another
entity, the exclusivity provided to Fiserv hereunder shall take effect with
respect to such acquired entity as soon as practicable after termination of such
acquired entity's previously existing arrangement for these services.  If Client
is acquired by another entity, the exclusivity provided to Fiserv hereunder
shall apply with respect to the level or volume of these services provided
immediately prior to the signing of the definitive acquisition agreement
relating to such acquisition and shall continue with respect to the level or
volume of these services until any termination or expiration of this Agreement.


(l) Recruitment of Employees.  Fiserv and Client each recognize that the
employees of each company and such employees’ loyalty and service to that
company constitute a valuable asset of that company.  Accordingly, Fiserv and
Client hereby agree not to make any offer of employment to, or enter into a
consulting relationship with, any person who was employed by the other during
the term of this Agreement and within one (1) year of such person’s last date of
employment without the written consent of the other; provided however, that the
foregoing shall not apply to the hiring of any employee who responds to a public
advertisement not directed at such employee.


--------------------------------------------------------------------------------


(m) Publicity.  The parties shall mutually agree on a press release relating to
the execution of this Agreement.  Each party shall mutually agree with the other
regarding any media release, public announcement, or similar disclosure relating
to this Agreement or its subject matter and shall give the other party a
reasonable opportunity to review and comment on the content of such release,
announcement, or disclosure prior to its release.  Notwithstanding the
foregoing, Fiserv shall have the right to make general references to Client and
the type of services being provided by Fiserv to Client under this Agreement in
Fiserv's oral and visual presentations to Fiserv clients, prospective Fiserv
clients, and financial analysts, provided that such references shall be
consistent with any such mutually agreed press release.


(n) Fiserv Travel/Living Expenses.  Client agrees to pay the reasonable travel
and living expenses of any Fiserv employees and Fiserv contractors who render
services at any Client site in connection with any project or engagement.  All
such expenses shall meet the guidelines established by the Fiserv Travel Policy,
a copy of which shall be provided to the Client, except that Client shall have
the right to arrange Fiserv lodging at Client’s preferred lodging location,
provided that such accommodations in Fiserv’s reasonable judgment meets a
reasonable standard of cleanliness, safety and proximity to the work site.  All
expenses shall be reasonable and identified on invoices submitted by Fiserv.
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date indicated below.


 

Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------



Exhibit C
 
EFT Services
 
Client agrees with Fiserv as follows:


1.  Services.  Fiserv will provide Client the EFT Services ("EFT Services")
specified in Exhibit C – 1.


2. Network Support Services.  Fiserv will provide Network Support Services
(monitoring, service, and maintenance for equipment) in accordance with
instructions supplied by Client.  If any or all of the communication network
should fail, Fiserv or its designated agents will locate the problem and correct
any malfunction not associated with equipment or circuits provided by common
carriers.  If the problem is located in the equipment or circuits of the common
carriers, Fiserv will work with the common carriers until the problem is
corrected.  Maintenance fees incurred by Fiserv for repairs caused by faulty
electrical power, inadequate physical facilities, physical abuse, or other
Client-supplied or -controlled factors will be reimbursed by Client.


3.  Fees.  Client shall pay Fiserv the fees and other charges for EFT Services
specified in Exhibit C – 2.


4.  Responsibility for Accounts.  Client shall be responsible for balancing its
accounts each business day and notifying Fiserv immediately of any errors or
discrepancies.  Provided that Client so notifies Fiserv, Fiserv shall, at its
own expense, promptly recompute accounts affected by discrepancies solely caused
by the Fiserv System or provide for another mutually agreeable
resolution.  Fiserv will use its commercially reasonable efforts to correct
errors attributable to Client or other Client third party servicers.


5.  Reports.  Fiserv will provide output reports to Client for daily, weekly,
monthly, and annual transactions per the service level agreement.


6.  Backup Records.  Fiserv currently retains historical files at a location
separate from the data center sufficient to recreate files for the most recent
week- and month-end.  A daily transaction log of all Client transactions for the
most recent 180 days will also be maintained at this location, and if requested
by Client, will be made available to Client within 24 hours from Client’s
request.


7.  Hours of Operation.  EFT Services will be available for use by Client  as
specified in Exhibit C – 3.


8.  Performance Standards.  EFT Services shall be performed in accordance with
the standards specified in Exhibit C – 4.


9.     Software Modifications.  (a) Custom Programming.  Fiserv will develop a
preliminary estimate of the anticipated man hours and costs plus or minus ten
(10) percent associated with the implementation of change(s) requested by
Client.  This estimate will be returned to Client within two weeks.  Written
acceptance by Client to proceed with the project will be required prior to
beginning the final specifications.  Fiserv will assign a projected completion
date to the project, provided no additional changes or modifications to the
original specifications occur once the project is in development.


(b)                Regulatory Software Changes.  Software changes required by
government bodies will be quoted in accordance with subsection (a) above such
costs will be distributed to all clients on an equitable basis.


(c)                Major Software Enhancements.  All major software enhancements
will be subject to additional charges for processing and development in
accordance with Exhibit C – 2 hereto.  Fiserv shall upgrade its software during
the term of this Agreement so that its software shall at all times be in
compliance with all applicable regulations and laws and industry standards.


(d)                Processing.                        Fiserv acknowledges and
agrees that: (i) the current form and format of Client’s data is acceptable to
Fiserv; and (ii) if Fiserv requires any changes to the form or format of
Client’s data which results in costs or expenses to Client, Fiserv will pay for
such costs and expenses.
 
10.  Hardware.  (a) Client will obtain written approval from Fiserv prior to
connecting any equipment to the data communication equipment provided by
Fiserv.  Equipment, if any, connected to the Fiserv System must be configured in
a manner acceptable to Fiserv.  Client agrees to pay Fiserv for the testing and
acceptance of such equipment by Fiserv at then current rates.


--------------------------------------------------------------------------------


(b) Client shall at all reasonable times permit authorized personnel of Fiserv
and equipment manufacturers to have access to any Fiserv owned or leased
equipment provided hereunder, and shall permit removal of such equipment upon
termination of this Exhibit.
 
(c)  Fiserv shall be responsible for providing and maintaining adequate data
communication hardware for and data communication lines to Client.


11.  Protection of Data.  Fiserv has developed an operations backup center, for
which Client has agreed to pay the charges indicated in Exhibit C – 2.  Fiserv
will test the procedure at least annually to ensure compliance and provide a
report and results of such test to Client upon Client’s request.  Copies of
transactions files are maintained by Fiserv off premises in secured vaults.


12. Regulatory Compliance.  (a) Client shall be responsible for using the EFT
Services in a manner which complies with all applicable state and federal
statutory and regulatory requirements.  Fiserv shall  make changes in EFT
Services as necessary to Keep and maintain EFT Services in compliance with all
applicable state and federal statutory and regulatory requirements.  Upon
written notification by Client of state or federal statutory or regulatory
non-compliance, Fiserv shall have 30 days to draft a compliance plan (For
Client’s approval) or demonstrate to Client that the EFT Services are in
compliance.  If Client does not approve the compliance plan because Client does
not in good faith and judgment believe the plan will substantially cure the
non-compliance within a reasonable period of time, Client may terminate its use
of EFT Services without payment of any penalty or early termination fee to
Fiserv, and Fiserv shall be liable to Client for any fines, penalties, losses,
liabilities, or damages sustained or incurred by Client due to the
non-compliance of the EFT Services.
 
(b)                Upon the written request of Client or a governmental
regulatory authority, Fiserv shall make output available to such regulatory
authority for purposes of Client audits and supervisory examinations.  Client
shall pay Fiserv's then current rate(s) for any time devoted to such
examination, audit, consulting, or other similar related effort.
 
(c)                On an annual basis, Fiserv shall engage a qualified,
independent auditing firm to review and evaluate its internal control
environment, in accordance with relevant AICPA audit standards (a “SAS-70 Type
II” Audit).  Upon completion of the engagement, a copy of the service auditor’s
report shall be made available to Client .  Fiserv shall also provide Client
with documentation regarding the resolution of any SAS-70 audit deficiencies.


(d)                By entering into this Agreement, Fiserv agrees that the
Federal Reserve Board and Federal Deposit Insurance Corporation and other
regulatory agencies having authority over Client’s business and operations shall
have the authority provided to them under the Bank Service Corporation Act.


(e)                Client has advised Fiserv that it is a regulated financial
institution and Fiserv agrees to comply as necessary for purposes of this
Agreement with the laws, rules, and regulatory guidelines which govern Client
and its business and operations, and will cooperate with any requests of any of
Client’s regulators, examiners, insurers, accountants, attorneys or auditors.


(f)                Fiserv will perform penetration testing at least quarterly,
and within 30 days of significant system configuration changes to determine the
adequacy of Fiserv security efforts and systems, and provide Client with a
written summary or report of the results of these tests.  Fiserv will inform
Client of any material exposures, vulnerabilities, or intrusions occurring,
which adversely affect Client or Client’s EFT Services, within 24 hours of
Fiserv’s detection of same, and will promptly inform Client of its corrective
actions planned and taken.


13.  On-Line Security.  Fiserv will provide Client access, after the execution
of appropriate "on-line" security measures, to allow Client to perform
Cardholder maintenance on Client Files in the Fiserv System.


14. Network Agreement.  Fiserv provides access to electronic fund transfer
networks for the purpose of participating in the exchange of transactions on an
inter-network basis.  Client may participate in such networks subject to the
following terms and conditions:


(a)     Client will enter into an agreement with each such network in which
Client elects to participate, and will operate within and abide by the operating
rules established by each such network, and pay any associated fees imposed by
each such network, provided, however, that any elective costs must be approved
by Client in advance, and provided, also, that any costs passed through by
Fiserv to Client must be described in reasonable detail by Fiserv in order to
enable Client to identify and understand the charge to, and provided further
that Fiserv shall be responsible for resolving any billing issues with the
networks and Fiserv will be responsible for network fees or fines that are
charged to Client as a result of an error or omission by Fiserv; and


--------------------------------------------------------------------------------


(b)                The clearing of transactions and reconciliation of payments
will be in accordance with settlement procedures established between Fiserv and
each such network.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Exhibit C to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.


 

Central Pacific Bank
 
Fiserv Solutions, Inc. d/b/a Fiserv EFT
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit C – 1
 
EFT Services


Fiserv will provide Client the following EFT Services:


1.   On-Line Host Interface.  The operational environment that allows an
electronic transaction to be processed against a cardholder's account.


2.   ATM Driving/Monitoring.  The process of providing an ATM with the on-line
instructions necessary to process transactions and verifying equipment and
telephone operability.


3.   Networks.  Those regional or national ATM associations who provide
electronic access to financial transactions for cardholders of member financial
institutions.  Network Package includes CIRRUS, NYCE, PLUS Duality, and also
includes VISA, MasterCard, American Express, and Discover


4.   Web Connectivity.  Links Client's IBM compatible PC to the Fiserv System,
allowing Client to retrieve reports, retrieve transaction history, and perform
network adjustments.


5.   Card Management.  An automated system for plastic card ordering, pin
ordering, card re-issue tracking, and "Hot Carding", accessible to Client via
On-Line Terminal Dial-Up PC or Batch Processing.


6.   Transmissions.  Transactions reports and settlement information transmitted
to Client's host data processing system.


7.   Business Continuity.  Fiserv's disaster recovery program.


8.   Telecommunications and Equipment.  ATM phone line and modems relevant to
driving and monitoring Client's ATMs.
 
10.  
Conversion Date.  On mutually agreed upon date by Fiserv and Client.



11.  
Neural Network Support.  Fiserv shall provide Neural Network support for fraud
prevention by no later than February 15, 2005.



12.  
3DES Compliance.  Fiserv EFT Services are 3DES compliant.



13.  
ATM Support.  Fiserv shall:  (i) support any new ATM technology functionalities
mutually agreed upon by both parties; and (ii) develop any necessary ATM driving
programs to meet regulatory requirements.



14.  
DECAL.  Fiserv EFT is interfaced to the Diebold on-line problem report system
(DECAL) for first and second line problem resolution.

 

--------------------------------------------------------------------------------


Exhibit C - 2
 
EFT Services Fees


Fiserv will provide Client the following EFT Services at the fees and prices
indicated:
 
ESTIMATE OF MONTHLY CHARGES
             
Quantity
Amount
Total
On-Line Authorization
Interface Maintenance Fee
1
$250.00
$250.00
         
File Storage:
Monthly Charge
       
Card Account File (CAF) Record Storage
138,160
.02
2,763.20
 
Positive Balance File (PBF)
285,598
.0100
2,855.98
         
Transaction Fees:
ATM / POS Pinned Transactions (Cumulative)
       
0 - 250,000 Transactions @ .02 Each
 
.0200
   
250,001 – 500,000 Transactions @ $.02 Each
 
.0200
   
500,001 – 750,000 Transactions @ $.02 Each
559,403
.0200
11,188.06
 
 > 750,001 Transactions @ $.015 Each
 
.0150
           
VISA Check Card Transactions:
Per Transaction Presented for Authorization
                 
0 – 500,000 Transactions @ $.0225 Each
285,598
.0225
6,425.96
 
> 500,001 Transactions @ $.02 Each
 
.0200
             
Per Transaction Posted
                 
0 – 500,000 Transactions @ $.0225 Each
285,598
.0225
6,425.96
 
> 500,001 Transactions @ $.02 Each
 
.0200
           
Fiserv EFT Back Office Support:
$.01 Per Cardholder
85,529
.010
855.29
 
$5.00 Per Chargeback
102
8.00
816.00
 
$5.00 Copy Request Only
2
5.00
10.00
 
$3.00 Per Hot Card
96
3.00
288.00
 
VISA Charges for Arbitration/Compliance
Pass-Through
         
Card Activation:
$.25 Per Activated Card
3,898
.25
974.50
         
Neural Network:
$.0075 Per Authorization
285,598
.0075
2,141.98
         
Verified By Visa:
$.03 Per Card Enrolled
 
.03
   
$.02 Per Transaction
 
.02
   
$.25 Per Card Activated
 
.25
   
$.15 Per Password Change
 
.15
           
ATM Driving and Monitoring:
$40.00 Per ATM
104
40.00
4,160.00
 
$.05 Per Dial-up Transaction
 
.05
           
Surcharge Support:
$.005 Per Surcharged Transaction
64,099
.005
320.50
         
Networks:
Memberships:
       
CIRRUS, MasterCard, PLUS, VISA, American Express, Discover
4
50.00
200.00
 
PLUS or CIRRUS per Card Fee
138,160
.0021
290.14
 
Star Network
Pass-Through
 
Exchange / Accel
Waived
 
Visa Bin
1
50.00
50.00

 

--------------------------------------------------------------------------------


WEB Connectivity:
Monthly Port Access Fee and Support
1
100.00
100.00
 
$.01 Per File Maintenance
 
.01
   
Security Tokens
Waived
         
Business Continuity:
$.00657 Per Transaction with Maximum Monthly of $1,000.00
559,403
.00657
1,000.00
         
SUB-TOTAL ESTIMATE OF MONTHLY CHARGES
   
$41,839.55
         
Telecommunications & Equipment:
HOST Telephone Line Monthly Fee (estimate)
To Be Determined
 
HOST Modem Monthly Lease/Maintenance/Monitoring
To Be Determined
 
ATM Modem Lease/Maintenance * (CB machines only)
11
45.00
495.00
 
ATM Frame Relay Circuits (estimate) **
To Be Determined
 
ATM Cellular Connection **
To Be Determined
         
TOTAL ESTIMATE OF MONTHLY CHARGES
   
$42,334.55
         
* If ATM protocol is IP, modem equipment will not be necessary to support ATM
Driving / Monitoring over internal network.
** Branch ATM’s will be driven over branch circuit.  Off-site ATM’s can be
driven dial-up, lease-line or cellular.
                   
ESTIMATE OF ONE-TIME CHARGES
             
Quantity
Amount
Total
On-Line Interface:
Install Parameter File, Load and Test
1
$2,500.00
Waived
         
VISA Check Card:
Set-up Fee
1
1,000.00
Waived
         
Training:
Initial Training at Fiserv Learning Center
No Charge
         
WEB Connection:
Installation
1
1,000.00
Waived
         
ATM:
Set-up
104
30.00
Waived
         
SUB-TOTAL ESTIMATE OF ONE-TIME CHARGES
   
$0.00
         
Telecommunications & Equipment:
Telephone Line Installations (estimate) – At Cost Plus 10%
To Be Determined
         
TOTAL ESTIMATE OF ONE-TIME CHARGES
   
$0.00
         
- Fiserv EFT agrees to waive the first  full 18 months of actual processing
charges based on a 120 month contract
($738,000.00)
- Excludes pass-through costs

 

--------------------------------------------------------------------------------


Exhibit C – 3
 
Hours of Operation


Fiserv will provide access to EFT Services 24 hours a day, 365 days per year,
except for planned downtime reserved for scheduled maintenance.  Client will be
notified 3 business days in advance of such downtime.


Client support assistance will be available during normal business hours
(business hours may be revised on an “as-needed” basis), Monday through Friday,
with the exception of the following holidays:  New Year's Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, and Christmas Day.  When a
holiday falls on a Saturday or Sunday, Fiserv EFT will observe the Federal
Reserve holiday.
 

--------------------------------------------------------------------------------


Exhibit C – 4
 
Performance Standards
 
CRITICAL PERFORMANCE STANDARDS:
Fiserv EFT
If Fiserv EFT fails to meet one of the Critical Performance or Problem
Resolution Standards, it will give Central Pacific Bank a 3% credit off the
following monthly invoice(s) (excludes pass-thru charges) until the standard is
met.
Item
Standard
Report Availability
Reports (settlement, terminal, cardholder, network & card mgmt) available for
remote printing by 6am Hawaii Standard Time 95% of the time
Problem Resolution
Refer to Problem Resolution Standards table Below
Phone Calls
Express Services and Network Control return calls on the same day
Product Installations
1) 95% installed without substantial errors
2) 95% completed by the estimated completion date
3) 95% completed for $ amt stated on bid, unless bid states “not to exceed”.
ATM Outage (Hardware)
Downtime notification calls to Central Pacific Bank or service provider within a
monthly average of 5 minutes
ATM Outage (Com)
Initiate ticket to service provider within 15 minutes
Call Center
Answer average of 80% calls within 15 seconds
Switch outage and/or processor link failure notification
Notification to switch or processor for resolution within 10 minutes of the
outage
Transaction Response Time
 
Average response time, from the time Fiserv EFT gets the transaction to the time
it is sent out of EFT (to processor or network), is less than 2 seconds.
Dispute Resolution Processing
1. 98% of all cases will be reviewed for resolution within 1 business day of
receipt by Fiserv EFT
2. For CB, maintain a representment rate level of no higher than 23%
(representments are defined as representment volume over first chargeback
volume).
3. Provide the following management information to CB by the 5th business day of
the following each month end:
· 1st Chargeback Rates (total & by reason code)
· Second Chargeback Rate (total and by reason code)

 

 

--------------------------------------------------------------------------------


Exhibit C – 4
 
Performance Standards


  FISERV EFT SERVICE LEVELS:
Problem Level
Description
Resolution (During normal business hours)
1
· End customer unable to complete transactions
 
· Card status problem
Issues within Fiserv EFT’s control, Fiserv EFT will immediately and continuously
work to resolution or acceptable work around and will use its best efforts to
resolve within 30 minutes after being reported.
Issues reported outside of Fiserv EFT’s control, Fiserv EFT will work with the
appropriate party(ies) and will immediately and continuously work to resolution
or acceptable work around and will use it’s best efforts until resolved.
2
· Unable to properly perform card maintenance
 
· Web access problem
 
· Malfunction of VRU or after-hours service
Issues within Fiserv EFT’s control, Fiserv EFT will immediately and continuously
work to resolution or acceptable work around and will use its best efforts to
resolve within 1 hour after being reported.
Issues reported outside of Fiserv EFT’s control, Fiserv EFT will work with the
appropriate party(ies) and will immediately and continuously work to resolution
or acceptable work around and will use it’s best efforts until resolved.
3
· Report related problems
 
· Incorrect settlement
Issues within Fiserv EFT’s control, Fiserv EFT will immediately and continuously
work to resolution or acceptable work around and will use its best efforts to
resolve within 2 hours after being reported.
Issues reported outside of Fiserv EFT’s control, Fiserv EFT will work with the
appropriate party(ies) and will immediately and continuously work  to resolution
or acceptable work around and will use it’s best efforts until resolved.
4
· Incorrect monthly invoice charges to CB if  $20,000 or over
10 business days after being reported.
5
· Incorrect monthly invoice charges to CB under  $20,000
10 business days after being reported.
6
· Manual posting of transactions
Fiserv EFT will provide necessary assistance to resolve.

 
AVAILABILITY GUARANTEE (MONTHLY AVERAGE):
Fiserv EFT
Availability Guarantee
Penalty
(if guaranteed availability not met)
EFT Transaction Authorization (Tandem) Availability < 99% (except planned
downtime)
5% credit off monthly invoice (excludes telecom & pass-thru charges)
Availability < 98%
Additional 5% off monthly invoice  (excludes telecom & pass-thru charges) for
each 1% under 98%
Availability < 90%
Additional 10% off monthly invoice (excludes telecom & pass-thru charges) for
each 1% under 90%
Availability < 90% for 2 consecutive months
Central Pacific Bank can terminate without payment of Cancellation Fee.

 

--------------------------------------------------------------------------------


Exhibit H

Development Services
 
Client agrees with Fiserv as follows:


1.  Development Services.  Fiserv will provide Client with modifications,
enhancements, and customized programming services ("Development Services") and
associated items for particular development projects as described in Exhibit H –
n (each a "Development Project").


Fiserv agrees to provide access to Fiserv personnel as specified in a Project
Requirement Definition Authorization (‘PRDA’) or similar statement of work, each
a uniquely numbered, separate Development Project.  All Development Services for
Development Projects shall be performed in accordance with the procedures set
forth below.  Client may request Fiserv to provide additions and changes to
Development Services.  Any such additions or changes shall be mutually agreed
upon in writing and shall be provided at Fiserv’s then current professional
service rates.  Any dates for performance are dependent upon the timely
performance by each party of the tasks assigned under the project plans for such
Development Services.


a)  
Business Requirements.  All Development Services to be performed by Fiserv
hereunder shall be based upon the Business Requirements of Client.  “Business
Requirements” means the description of the Client’s business needs and the
functionality required.  Client shall cooperate with Fiserv in connection with
the provision of Development Services and shall provide Fiserv with all
necessary information concerning its Business Requirements or other information
requested by Fiserv for the performance of its obligations under the Agreement,
provided that such requests are reasonable and are made in a timely
manner.  Fiserv shall review and suggest revisions to such Business Requirements
on a timely basis.  The parties shall mutually agree in writing on the final
Business Requirements for any such project.



b)  
Functional Specifications.  In the event Fiserv provides Development Services,
such services shall be based upon specifications created by Fiserv and approved
by Client as provided below:



 
(i)
Fiserv shall develop Functional Specifications based on the Business
Requirements List for Client's written approval.  Fiserv shall not be obligated
to perform any further development work until Functional Specifications are
approved in writing by Client, which approval shall not be unreasonably withheld
or unduly delayed.



 
(ii)
Modifications, changes, enhancements, conversions, upgrades, or additions to the
agreed upon work beyond those stated in Functional Specifications shall be added
only upon mutual written agreement.  In the event the parties agree to add any
such items, the Functional Specifications and applicable Project Plan shall
automatically be modified to the extent necessary to allow for the
implementation or provision of the items.



c)  
Project Plan.  Fiserv and Client shall determine when the size and scope of a
Development Project merits the creation of a Project Plan in addition to the
Development Project. Where applicable, Fiserv shall develop a Project Plan for
each Development Project based on Functional Specifications. Each such Project
Plan shall contain a listing of the nature and timing of tasks for the project
(including the development of an acceptance test), some of which are to be
performed by Fiserv and some by Client.  Fiserv and Client shall mutually agree
on the Project Plan. Fiserv and Client shall utilize commercially reasonable
efforts to meet the dates set forth in the Project Plan or any replacement
thereof.   Modifications and changes to the Project Plan shall be only by mutual
written agreement of the parties.



d)  
Acceptance Test.  Fiserv shall prepare an "Acceptance Test", to be performed by
Fiserv,  for the testing of each Development Project.  Client shall prepare an
"Acceptance Test", to be performed by Client, for the testing of each
Development Project..



e)  
Acceptance Testing.  Unless otherwise defined in the Exhibit H-n, PRDA, or
similar statement of work, Client shall have 30 days from delivery of the
Development Project (“Initial Development Delivery”) to perform the Acceptance
Test (“Acceptance Test Period”). Each Development Project shall be deemed
successfully completed by Fiserv upon the completion of the Acceptance Test
Period or by live operation and use of the Development Project in Client's
business for a period of 10 days, whichever occurs first. Client acknowledges a
Development Project can only be adequately tested in Client’s system environment
and Client agrees to reimburse Fiserv for all assistance during Client’s user
testing that is not specifically provided for in the Development Project Exhibit
H-n.

--------------------------------------------------------------------------------


f)  
Client agrees promptly to notify Fiserv in writing (and with reasonable
particularity) upon conclusion of Acceptance Test or earlier upon discovery of
any Specification Non-conformities disclosed by such testing, including any
applicable supporting documentation such as screen prints, user documentation,
diagrams, or other information reasonably requested by Fiserv to allow Fiserv to
properly analyze the reported non-conformity. Fiserv will utilize such
documentation to evaluate, prioritize, and resolve Client support
issues.  Accurate and complete documentation by Client is a prerequisite of all
support issues.  Failure to provide adequate supporting documentation may result
in delayed resolution of a Specification Non-conformity. “Specification
Non-conformity” means a failure of the modified Software to operate in
substantial accordance with the Functional Specifications.  Fiserv shall correct
any Specification Non-conformities disclosed by such testing or use in
accordance with the severity levels outlined in Section 4 of Exhibit M.  Upon
delivery of the corrected Development Project (“Corrected Development Project”)
to Client, Client shall have an additional 30 days to perform the User
Acceptance Test on the Corrected Development Project (“Extended Acceptance Test
Period”).  Notwithstanding any Extended Acceptance Test Period for the
Development Project, Special Maintenance shall, under all circumstances, begin
30 days following Initial Development Delivery to Client.



g)  
Review.  Should Fiserv’s review of the reported Specification Non-conformity
indicate, in Fiserv’s reasonable opinion, that the reported problem is not a
Specification Non-conformity but is due to other problems including, but not
limited to, input not in accordance with specifications, Client’s abuse or
misuse of the Software, or by a modification or addition to the Software not
performed by Fiserv, or by Client’s failure to properly maintain the Computer
System or to install the required Software release as instructed by Fiserv,
then,



 
(i)
Client agrees to reimburse Fiserv for the related costs of work performed by
Fiserv in investigating the problem at Fiserv’s then current Development Service
rates, and



 
(ii)
Fiserv, at Client’s request, shall advise Client whether Fiserv can correct or
assist in resolving such problem, and the terms under which Fiserv shall
undertake the same.  Upon written acceptance by Client, Fiserv shall correct or
assist in resolving the problem in accordance with such terms.



2.  Development Fees.  (a) Client shall pay Fiserv fees and other charges for
each Development Project in accordance with the payment terms specified in each
Exhibit H – n ("Development Fees").  The daily rates quoted therein will be
valid for 12 months from the effective date of a Development
Project.  Thereafter, they will be subject to change by Fiserv on 1 month's
notice to Client.  A higher rate may be applied for an individual whose support
to Client has advanced to a new job grade or after 1 month's notice if such
individual's general development warrants a job upgrade by Fiserv.


(b) Client agrees to pay the reasonable travel and living expenses of any Fiserv
employees and Fiserv authorized contractors who render services at any Client
site in connection with each Development Project.  All such expenses shall meet
the guidelines established by the Fiserv Travel Policy, a copy of which shall be
provided to the Client, except that Client shall have the right to arrange
Fiserv lodging at Client’s preferred lodging location, provided that such
accommodations in Fiserv’s judgment meets a reasonable standard of cleanliness,
safety and proximity to the work site.  All expenses shall be itemized on
invoices submitted by Fiserv.


(c) In the event Fiserv provides installation, conversion, or training services
to Client for a Development Project, the scope and fees therefor shall be as
specified on each Exhibit H – n.


(d) Fiserv agrees to provide and Client agrees to pay for maintenance services
for the Development Project (‘Special Maintenance Fees’) when specified in the
Development Project.  Fiserv reserves the right to increase the applicable
Special Maintenance Fees.


(e) Fiserv reserves the right to charge Client at Fiserv's then current
professional services rates for any necessary retrofitting of Development
Services when releases of the Fiserv System(s) to which Development Projects
relate are made generally available.


3.  Use of and Rights to Development Projects.  All information, reports,
studies, object or source code, flow charts, diagrams, and other tangible or
intangible material of any nature whatsoever produced by or as a result of any
of Development Services and Development Projects shall be the sole and exclusive
property of Fiserv or its corporate parent.  Fiserv grants to Client the right
to use the results of any Development Project in accordance with the terms and
conditions of the Agreement.


--------------------------------------------------------------------------------


4. Development Project Termination.  At Client's sole option, Client may
terminate any Development Project upon 15 days prior written notice to Fiserv,
provided that Client agrees to pay Fiserv for all outstanding Development Fees
for Development Services rendered prior to the effective date of
termination.  In no event shall Fiserv be liable for refund of any Development
Fees already paid by Client.


5.  Rescheduling.  If Client is unable to provide access to required facilities
or personnel or is unable to meet its tasks assigned on a Project Plan in a
timely manner, Fiserv will endeavor to reschedule tasks to minimize
non-productive time.  All such non-productive time is chargeable to Client.  If
such non-productive time is expected to be significant, Fiserv will endeavor to
reassign its personnel to other suitable work.  In this event, Client will not
be charged for the time personnel were reassigned.


6.  Exclusivity.  Notwithstanding anything to the contrary contained elsewhere
in the Agreement, the parties acknowledge and agree that the exclusivity
required by Section 15 (k) of the Agreement shall not apply with respect to the
Development Services provided to Client pursuant to this Exhibit H.
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Exhibit H to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.
 
 

Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit H - 1
 
Development Project
 
Business Requirements:


Fiserv shall provide Special Maintenance Services for the following Development
Projects (originally contracted under Agreement Number 3810165 between Client
and Fiserv, dated July 30, 1997 as amended through the Effective Date).


Modifications
Annual
Special Maintenance Fees
PSR2809- Combine unlimited number of accounts including credit cards for related
service charges
$10,348.08
PSR3246- Counties for property tax interface
$6,400.08
PSR3247- Special service transaction for cash deposited items received via proof
upload
$5,986.68
PSR3264- Price requested for Hefta support via ACH processing
$3,200.64
PSR3287- Daily extract file in BA12 format
$642.72
PSR3604- Modify project B0007 to use alternate address
$229.32
PSR3609- TMK tax payment processing amendments
$582.12
PSR3804- nFront description
$2,735.28
PRDA4350- Add serial number to the FTPEXCP
$723.24
PRDA4802- Card activation layout
$1,638.00
PRDA4898- NSF/OD privilege
$13,219.56
PRDA4700(rev2)- Statement modification
$6,326.16



Fiserv will invoice and Client agrees to pay monthly in advance the Special
Maintenance Fees tabled above.  Special Maintenance Services shall automatically
renew annually unless Client provides notice to Fiserv ninety (90) days prior to
the anniversary date of Client’s intent not to renew Special Maintenance
Services on any of the Modifications tabled above.
In the six (6) months following the conversion contemplated in PRDA#CSD0120 of
Exhibit Q, Client may elect to terminate Special Maintenance Services on any of
the Modifications tabled above, provided Client has paid all applicable Special
Maintenance Fees up to the date of termination.




IN WITNESS WHEREOF, the parties hereto have caused this Exhibit H – 1 to be
executed by their duly authorized representatives as of the date indicated
below.


 
 

Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit I
 
Implementation Services


Client agrees with Fiserv as follows:


1.  Services.  Fiserv will provide Client with the conversion, installation, and
project management services ("Implementation Services") and associated items for
the implementation project described in Exhibit I – n (each, an "Implementation
Project").


Fiserv agrees to provide access to Fiserv personnel as specified in a Project
Requirement Definition Authorization (‘PRDA’) or similar statement of work, each
a uniquely numbered, separate Implementation Project. All Implementation
Services for Implementation Projects shall be performed in accordance with the
procedures set forth below.  Client may request Fiserv to provide additions and
changes to Implementation Services.  Any such additions or changes shall be
mutually agreed upon in writing and shall be  at mutually agreed upon
rates.  Any dates for performance are dependent upon the timely performance by
each party of the tasks assigned under the project plans for such Implementation
Services.


(a)
Business Requirements.  All Implementation Services to be performed by Fiserv
hereunder shall be based upon the Business Requirements of Client.  “Business
Requirements” means the description of the Client’s business needs and the
functionality required.  Client shall cooperate with Fiserv in connection with
the provision of Implementation Services and shall provide Fiserv with all
necessary information concerning its Business Requirements or other information
requested by Fiserv for the performance of its obligations under the Agreement,
provided that such requests are reasonable and are made in a timely
manner.  Fiserv shall review and suggest revisions to such Business Requirements
on a timely basis.  The parties shall mutually agree in writing on the final
Business Requirements. Any customizations, modifications, enhancements to the
unmodified software required to meet Client’s Business Requirements shall be
provided by Fiserv in accordance with the terms and conditions specified in
Exhibit H, provided that Client and Fiserv have executed a mutually agreed upon
Exhibit H-n.



(b)
Project Plan.  Fiserv shall develop a Project Plan for the Implementation
Project based on the Business Requirements within 15 business days after receipt
of the Business Requirements.  The Project Plan shall contain a listing of the
nature and timing of tasks for the Implementation Project (including the
development of an acceptance test), some of which are to be performed by Fiserv
and some by Client.  Client and Fiserv shall mutually agree on the initial
Project Plan.  Thereafter, Client will be provided a copy of the weekly updates
to the Project Plan.  Fiserv and Client shall utilize their commercially
reasonable efforts to meet the dates set forth in the Project Plan.



Modifications, changes, enhancements, upgrades, or additions to the agreed upon
work beyond those stated in the Project Plan shall be added only upon mutual
written agreement.  In the event the parties agree to add any such items, the
Project Plan shall automatically be modified to the extent necessary to allow
for the implementation or provision of the items.  Any such items may result in
an increase in the Implementation Fees (as defined below).
 
(c)
User Acceptance Test.  Fiserv shall prepare a "User Acceptance Test", to be
performed by Fiserv,   for the testing of each Implementation Project.  Client
shall prepare a "User Acceptance Test", to be performed by Client,   for the
testing of each Implementation Project.



(d)
Acceptance Testing.  Unless otherwise defined in the Exhibit I-n, PRDA, or
similar statement of work, Client shall have 30 days from delivery of the
Implementation Project (“Initial Delivery”) to perform the User Acceptance Test
(“Acceptance Test Period”). Each Implementation Project shall be deemed
successfully completed by Fiserv upon the completion of the Acceptance Test
Period or by the live operation and use of the hardware and software associated
with the Implementation Services in Client's business for a period of 10 days,
whichever occurs first.  Client agrees to notify Fiserv in writing (and with
reasonable particularity) upon conclusion of testing or upon earlier discovery
of any material Non-conformities disclosed by such testing.  Fiserv shall
correct any such Non-conformities disclosed by such testing or use in accordance
with the severity levels outlined in Section 4 of Exhibit M.  Upon delivery of
the corrected Implementation Project (“Corrected Project”) to Client, Client
shall have an additional 30 days to perform the User Acceptance Test on the
Corrected Project (“Extended Acceptance Test Period”).  Notwithstanding any
Extended Acceptance Test Period, Basic Maintenance Services and/or Special
Maintenance, whichever applies, shall, under all circumstances, begin 30 days
following Initial Delivery to Client.

--------------------------------------------------------------------------------


(e)
Review.  Should Fiserv’s review of the reported Non-conformity indicate, in
Fiserv’s reasonable opinion, that the reported problem is not a Non-conformity
but is due to other problems including, but not limited to, input not in
accordance with specifications, Client’s abuse or misuse of the Software, or by
a modification or addition to the Software not performed by Fiserv, or by
Client’s failure to properly maintain the Computer System or to install the
required Software release as instructed by Fiserv, then,

 
(i)           Client agrees to reimburse Fiserv for the related costs or work
performed by Fiserv in investigating the problem at Fiserv’s then current
Implementation Service rates, and


(ii)           Fiserv, at Client’s request, shall advise Client whether Fiserv
can correct or assist in resolving such problem, and the terms under which
Fiserv shall undertake the same.  Upon written acceptance by Client, Fiserv
shall correct or assist in resolving the problem in accordance with such terms.


2.  Implementation Fees.  (a) Client shall pay Fiserv the fees and other charges
for the Implementation Project as specified in Exhibit I – n ("Implementation
Fees").  The daily rates quoted therein will be valid for 12
months.  Thereafter, they will be subject to change by Fiserv on 1 month's
notice to Client.  A higher rate may be applied for an individual whose support
to Client has advanced to a new job grade or after one month's notice if such
individual's general development warrants a job upgrade by Fiserv.


(b) Client agrees to pay the reasonable travel and living expenses of any Fiserv
employees and Fiserv authorized contractors who render services at any Client
site in connection with the Implementation Project.  All such expenses shall
meet the guidelines established by the Fiserv Travel Policy, a copy of which
shall be provided to the Client, except that the Client shall have the right to
arrange Fiserv lodging at Client’s preferred lodging location, provided that
such accommodations in Fiserv’s judgment meets a reasonable standard of
cleanliness, safety and proximity to the work site.  All expenses shall be
itemized on invoices submitted by Fiserv.


(c) Should Fiserv provide installation, conversion or training to Client for the
Implementation Project, the fees therefore, if any, shall be as specified on
Exhibit I – n.


(d) Client agrees to pay for all freight charges associated with shipping of
hardware and software from Fiserv or Fiserv's suppliers to Client's designated
storage facility.  If Client is unable to provide a secure storage facility,
Client agrees to pay Fiserv a weekly storage fee specified in Exhibit I – n.


3.  Hardware and Software.  Purchase of hardware and software associated with
the Implementation Services shall be in accordance with Exhibit L.  For Client's
existing hardware and software, Fiserv will prepare and arrange such hardware
and software for movement to Client's designated storage area.


4.  Implementation Project Termination.  At Client's sole option, Client may
terminate the Implementation Project upon 30 days' prior written notice to
Fiserv, provided that Client agrees to pay Fiserv for any Implementation Fees
for Implementation Services rendered prior to the effective date of
termination.  In no event shall Fiserv be liable for refund of any
Implementation Fees already paid by Client.


5.  Rescheduling.  If Client is unable to provide access to required facilities
or personnel or is unable to meet its tasks assigned on a Project Plan in a
timely manner, Fiserv will endeavor to reschedule tasks to minimize
non-productive time.  All such non-productive time is chargeable to Client.  If
such non-productive time is expected to be significant, Fiserv will endeavor to
reassign its personnel to other suitable work.  In this event, Client will not
be charged for the time personnel were reassigned.


6.  Support.  Unless otherwise defined in the Exhibit I-n, PRDA, or similar
statement of work, Fiserv will provide reasonable support related to
Implementation Services for 90 days after Fiserv completes the Implementation
Project as specified in the Project Plan.


7.  Warranties.  Fiserv represents and warrants that the Implementation Services
provided hereunder will be free from defects in material and workmanship at the
time of installation.  .


8.  Exclusivity.  Notwithstanding anything to the contrary contained elsewhere
in the Agreement, the parties acknowledge and agree that the exclusivity
required by Section 15 (k) of the Agreement shall not apply with respect to the
Implementation Services provided to Client pursuant to this Exhibit I.

--------------------------------------------------------------------------------


Exhibit I – n
 
Implementation Project




Project Requirement Definition Authorization (PRDA)
Business Requirements
Project Type:  Implementation Project
Client: Central Pacific
Bank                                                                                                                                
Client
ID#:   CPBHI                                                                    Project
ID:   PRDA ##                                              Prepared by:




SAMPLE  FORMAT


Definitions:
·  
.



Business Requirements:
TBD


Scope of Services to be performed by Fiserv:
TBD


Constraints:
TBD


Assumptions:
TBD


Exclusions:
TBD


Client Responsibilities:
TBD


Implementation Service Fees:
TBD




IN WITNESS WHEREOF, the parties hereto have caused this Exhibit I to be executed
by their duly authorized representatives as of the date indicated below.


 
Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit L
 
Material Purchased Through Fiserv


Client agrees to purchase, and Fiserv agrees to sell, hardware and software
licenses on the terms and subject to the conditions set forth below:


1.  Equipment.  Hardware and software licenses being purchased through Fiserv
are described in each Exhibit L – n ("Material").  Client understands that
Fiserv is acting as an independent sales organization representing each
manufacturer or supplier (each, a "Supplier") identified in each Exhibit L – n.
 
2.  Payment.  Client shall pay Fiserv 50% of the total price for Material
specified in each Exhibit L – n upon execution of such Exhibit and 50% upon
delivery of Material to the site or sites designated by Client on each Exhibit L
– n (collectively, "Installation Site").  Client shall be responsible for all
freight charges associated with shipment of Material from Supplier or Fiserv, as
the case may be, to the Installation Site.  In the event of any price increase
by a Supplier, Fiserv shall accordingly increase the prices for Material.
 
3.  Fiserv Obligations.  Client also understands and agrees that the ability of
Fiserv to obtain Material may be subject to availability and delays due to
causes beyond Fiserv's control.  Fiserv shall promptly place any orders
submitted under this Exhibit with each Supplier and shall, at Client's
direction, request expedited delivery whenever available.


4.  Insurance.  Client shall be responsible for appropriate property insurance
for all equipment, whether Client-owned or Fiserv-owned, within Client's
premises.


5.  Delivery and Installation.  (a) Delivery.  On Client's behalf, Fiserv shall
arrange for delivery of Material to the Installation Site on or about the date
requested by Client ("Delivery Date").  In the absence of shipping instructions,
Fiserv shall select a common carrier on Client's behalf.


(b) Installation.  Fiserv shall arrange for the installation of the items of
Material in consideration of the Installation Fees listed on each Exhibit L –
n.  Client shall not perform any installation activities without Fiserv's
written consent.  Fiserv or its designee shall have full and free access to
Material and the Installation Site until installation is completed.  If a
suitable installation environment is not provided by Client, then Fiserv shall
be required to perform only as many normal installation procedures as it deems
to be practicable within the available facilities.  Installation of Material
will take place during normal Fiserv business hours, Monday through Friday,
exclusive of Fiserv holidays, unless otherwise agreed by Fiserv.


(c) Installation Environment.  Client shall provide a suitable installation
environment for Material as specified by Fiserv or its agents and any and all
other specifications provided to Client by Supplier or Fiserv.  Unless Fiserv
agrees to so provide, Client shall also be responsible for (i) furnishing all
labor required for unpacking and placing Material in the desired location for
installation; and (ii) physical planning including, but not limited to, floor
planning, cable requirements, and safety requirements in accordance with the
installation manual and any and all applicable building, electrical, or other
codes, regulations, and requirements.  All such physical planning shall be
completed on or before the Delivery Date


5.  Shipment and Risk of Loss.  All prices shown on each Exhibit L – n are
F.O.B. Supplier's plant.  All transportation, rigging, drayage, insurance, and
other costs of delivery of Material to the Installation Site shall be paid by
Client.  Risk of loss shall pass to Client upon shipment.


6.  Title to Equipment.  Title to all hardware items comprising Material shall
remain with Supplier or Fiserv, as the case may be, until all payments therefor
are made by Client and, until such time, Client agrees that it shall not sell,
transfer, pledge, or otherwise dispose of such items without Fiserv's prior
written consent.



--------------------------------------------------------------------------------


7.  Security Interest.  Client grants Fiserv a security interest in each
component part of Equipment and the proceeds thereof until the purchase price
due Fiserv is paid in full.  Client shall execute any instruments or documents
Fiserv deems appropriate to protect the security interest and, in any event,
this Exhibit shall constitute a financing agreement within the meaning of
Article 9 of the Uniform Commercial Code and a copy of this Exhibit may be filed
at any time after signature by Fiserv as a financing statement for that
purpose.  Fiserv shall endeavor to notify Client of such filing within 10 days
thereof  In the event of default in payment or other breach by Client, Fiserv
shall have all rights and remedies of a secured creditor upon default as
provided by applicable law.  Fiserv shall, at its sole expense, file releases
for any financing statements recorded pursuant to this Exhibit promptly upon
receipt of final payment, and upon request by Client, shall promptly provide
Client with a file-stamped copy of any such release.


8.  Acceptance.  Equipment shall be deemed to have been accepted when it has
passed either Fiserv's or Supplier's standard post-installation test procedures
at the Installation Site.


9.  Warranties.  Fiserv warrants that Client will acquire good and clear title
to all hardware items comprising Material free and clear of all liens and
encumbrances.  Fiserv hereby assigns to Client all warranties Supplier has
granted to Fiserv with respect to Material as set forth on each Exhibit L –
n.  Client hereby agrees to all of the terms and conditions applicable to those
warranties and acknowledges that:


(i) neither Supplier nor Fiserv warrants that use of Material will be
uninterrupted or error free; and


(ii) Supplier's warranties, and the assignment of such warranties by Fiserv to
Client, shall not impose any liability on Fiserv due to the services or
assistance provided to Client by Fiserv with respect thereto.


10.  Exclusivity.  Notwithstanding anything to the contrary contained elsewhere
in the Agreement, the parties acknowledge and agree that the exclusivity
required by Section 15 (k) of the Agreement shall not apply with respect to the
Material purchased through Fiserv and provided to Client pursuant to this
Exhibit L.


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Exhibit L to be executed
by their duly authorized representatives as of the date indicated below.
 
 

Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit L – 1
Material, Supplier, and Prices
 
Third Party Hardware/Software:
 
 
 
 
 
Total Third Party Hardware/Software:
 
 
Upgrade:  eServer iSeries Model 820/2395/1523 to i5 Model 520/8593/7453
8,192MB Main Storage with 878.9GB (773.4GB) Disk Storage
Disk Storage Protection: Raid-5
IBM Operating System and Utilities: V5R3
Configuration #CPBHI079
 
 
$214,645.00
 
 



 
Installation Site:
 
 
 
222 North School Street
Honolulu, Hawaii 96817
 





Summary of Charges this Exhibit:
 
Third Party Hardware/Software
Less Valued Client Discount
 
Total Third Party Hardware/Software
 
Previously paid under former License and Service Agreement #3810165 Addendum 9
 
Total Due this Exhibit
 
 
 $    214,645.00
($      25,757.00)
 
 $    188,888.00
 
 
 ($   188,888.00)
 
                  -0-





IN WITNESS WHEREOF, the parties hereto have caused this Exhibit L – 1 to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.
 
 

Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit M
Software Products


WHEREAS, Fiserv is the licensor of Software (as defined below), and


WHEREAS, Client wishes to install and Use (as hereinafter defined) Software in
Client's premises.


NOW, THEREFORE, the parties hereto agree as follows:



--------------------------------------------------------------------------------



1.           Definition of Terms


1.1
‘Accounts’ means the total number of individually designated accounts processed
by the Software.



1.2
'Basic Maintenance Services' means maintenance services as described in Section
4 of this Exhibit.  Basic Maintenance Services are available only with respect
to the current release of Software.

 
1.3
‘Computer System’ means that dedicated computer machinery and
manufacturer-supplied equipment and software identified on each Exhibit M –
n.  Client shall have sole responsibility to own or lease, unpack, plan,
install, test, and maintain the equipment according to any and all applicable
building or electrical codes, regulations or requirements, as well as the
manufacturer and Fiserv recommendations.

 
1.4
'Documentation' means the Software documentation specified on each Exhibit M –
n.



1.5
'Enhancements' means modifications made to Software that add program features or
functions not originally within the Software and that are provided upon payment
of additional License Fees.  Fiserv reserves the right to determine which
changes are Upgrades or separately priced Enhancements.



1.6
‘Level One Non-Conformity’ means a major non-conformity which renders the
Software inoperative.

 
1.7
‘Level Two Non-Conformity’ means any non-conformity which significantly degrades
the performance of the Software or which affects regulatory compliance,
including, but not limited to, the calculation of interest, fees and balances,
and errors affecting the accuracy of customer statements.

 
1.8
‘Level Three Non-Conformity’ means a non-conformity which has a significant
impact on the Client’s ability to perform its normal business functions and for
which no circumvent procedure is available.

 
1.9
‘Level Four Non-Conformity’ means a non-conformity which negatively impacts the
ability of the Client to perform its normal business functions but for which
there is a relatively cost effective circumvent procedure available.



1.10
‘Level Five Non-Conformity’ means a non-conformity which does not fit into any
of the above categories.



1.11
'Location' means only the premises identified on each Exhibit M – n.



1.12
'Maintenance Fee' means the annual fee specified in each Exhibit M – n for Basic
Maintenance Services.



1.13
‘Non-conformity' means a failure of Software to perform in substantial
accordance with the functions described in the Documentation.



1.14
'Operational Support' means optional Fiserv services available, at Client
request, to support Client's Software operation.  Operational Support shall only
be available if Client is receiving Maintenance Services.



1.15
'Professional Service Fees' means fees specified in each Exhibit M – n for
professional services provided by Fiserv.

--------------------------------------------------------------------------------


1.16
'Software' means the standard, unmodified computer programs in object code,
unless otherwise specified on each Exhibit M – n, together with one set of
Fiserv standard documentation.  Software does not include separate, independent,
and stand-alone modules or subsystems that Client has developed and maintained
without Fiserv's assistance.



1.17
'Software System' means the Software and Third Party Software.



1.18
'Special Maintenance Services' means any other maintenance services as specified
in Exhibit M – n.



1.19
'Third Party' means any party other than Fiserv, Client, and their respective
employees, agents, and subcontractors.



1.20
'Third Party Software' means software provided by Fiserv that is owned or
licensed by Third Parties, where applicable, as identified on Exhibit M – n.



1.21
'Total License Fee' means the total sum specified in each Exhibit M – n for the
Software.  Any fees for modifications, enhancements, upgrades, or additions to
Software are excluded from this Exhibit unless otherwise specified.



1.22
'Upgrades' means changes made to maintain compatibility with new system software
releases or to improve previously existing features and operations within
Software.  This primarily includes Software program fixes.



1.23
'Use' means copying or loading any portion of Software from storage units or
media into any equipment for the processing of data by Software, or the
operation of any procedure or machine instruction utilizing any portion of
either the computer program or instructional material supplied with Software at
the Location.  Use is limited to type of operations described in Documentation
solely to process Client's own work and that of Client’s majority-owned
financial institutions (“Client Affiliate”).  Client shall notify Fiserv in
writing, via notification pursuant to Section 15(f) of the Agreement or as
otherwise required by Exhibit M – n, of its intent to process for a Client
Affiliate prior to beginning such processing.  Use specifically excludes any
service bureau or time-share services to Third Parties without prior written
consent by Fiserv and payment by Client of additional fees in accordance with
mutually agreed terms.



2.           License


2.1
Fiserv agrees to furnish Software to Client and does hereby grant to Client a
non-exclusive, nontransferable License to Use the Software at the Location on
the designated Computer System (i) to process the designated number of accounts;
or (ii) by the maximum number of users; as specified in each Exhibit M – n.



2.2
Client may change the Location in the event Client transfers its data processing
to a new location within the same country.  Client will provide Fiserv with 15
days advance notice of any proposed transfer of operations.  Assistance by
Fiserv related to the transfer shall be chargeable at Fiserv's then current
professional service rates.  Client shall reimburse Fiserv for any out-of-pocket
expenses.



2.3
Fiserv prohibits the copying of any portions of the Software System except that
Client may copy reasonable quantities of any standard end user documentation;
and may copy machine language code, in whole or in part, in reasonable
quantities, in printed or electronic form, for use by Client at the Location for
archive, testing and training in a non-production environment, back-up, or
emergency restart purposes, or to replace copy made on defective media.  The
original, and any copies of Software, or any part thereof, shall be Fiserv's
property.



2.4.
Client shall maintain any such copies and the original at the Location and one
Client archive site in the same country as the Location.  Client may transport
or transmit a copy of Software from the Location or the Archive Site to another
location in the same country as the Location for back-up use when required by
Computer System malfunction, provided that the copy or original is destroyed or
returned to the Location or Archive Site when the malfunction is
corrected.  Client shall reproduce and include Fiserv's copyright and other
proprietary notices on all Software System copies made, in whole or in part, in
any form.



2.5
Client shall not decompile, disassemble, or otherwise reverse engineer the
Software System.




--------------------------------------------------------------------------------


2.6
Third Party Software is provided to Client under the following supplemental
terms:



 
(i)
Use of Third Party Software shall be restricted to use as part of the Software
System.

 
(ii)
Third Party Software owners shall not be liable for any damages, whether direct,
indirect, incidental, or consequential arising from the use of Third Party
Software.

 
(iii)
Publication of benchmark tests of Third Party Software is permitted only in a
writing signed by an authorized officer of Fiserv and the Third Party Software
owner.

 
(iv)
Third Party Software owners are hereby designated as third party beneficiaries
of this Exhibit as it relates to their software.

 
(v)
Third Party Software is not specifically developed, or licensed for use in any
nuclear, aviation, mass transit, or medical application or in any inherently
dangerous applications.  Third Party Software owners and Fiserv shall not be
liable for any claims or damages arising from such use if Client uses the
Software System for such applications.



2.7
Client shall obtain and maintain at its own expense such data processing and
communications equipment and supplies as may be necessary or appropriate to
facilitate the proper use of the Software System.

 
2.8
Client shall permit Fiserv to audit Client’s Use of the Software to determine
that the provisions of this Agreement are being faithfully performed.  Where
reasonably practicable, Client shall permit Fiserv to perform such audits
through the use of automated monitoring systems, system generated reports, or
other auditing methods.  If audit is required to be performed at Client’s
location, Fiserv will provide reasonable advance written notice.  Fiserv shall
use commercially reasonable efforts to perform such audits in a manner that is
not disruptive to Client’s business during normal business hours.  If the audit
confirms that Client is (i) processing greater than the designated number of
Accounts; or (ii) has more than the maximum number of users; Fiserv will invoice
Client for the additional amount of fees owed per the terms of this Agreement.



3.           Professional Services


3.1
Should Fiserv provide Client with Implementation Services related to Software,
such services will be provided in accordance with the terms and conditions set
forth in Exhibit I.  Modifications to the Software shall be provided as
Development Services subject to and in accordance with Exhibit H. All other
Professional Services shall be provided to Client subject to and in accordance
with Exhibit Q.  Fees for all services provided in accordance with this Section
3.1 shall be as set forth in applicable Exhibit(s).



3.2
Operational Support.  If requested by Client and if applicable, and subject to a
mutually agreed upon implementation, Fiserv agrees to provide Operational
Support. Such services shall be provided to Client subject to and in accordance
with the terms and conditions set forth in Exhibit Q.  Fees for all services
provided in accordance with this Section 3.2 shall be as set forth in applicable
Exhibit(s).

 
4.           Basic Maintenance Services Terms


4.1
Fiserv will provide the following maintenance services to Client:

 
(i)  
Up to 10 hours per month for telephone support during normal business hours for
reasonable operator support.  For telephone support over 10 hours or not during
normal business hours, Client will be charged Fiserv's then standard
professional service rates.

(ii)  
On-site support, when requested by Client, will be provided at Fiserv's then
standard professional service rates. (iii) Software Upgrades will be provided to
Client.

(iv)  
Training for updates may be offered to Client at Fiserv's standard professional
service rates.

(v)  
If maintenance services are conducted at the Location or other Client site,
Client agrees to reimburse Fiserv for its reasonable travel and out-of-pocket
expenses.

 
4.2
The term for Basic Maintenance Services shall be specified in each Exhibit M-n.

 
4.3
Fiserv may utilize remote diagnostic software and dial-up telephone lines in
providing these services.

--------------------------------------------------------------------------------


4.4
Client shall cooperate and assist Fiserv to expedite resolution of all
Non-conformities. Client agrees to properly document all Non-conformities (with
reasonable particularity) using Fiserv’s then current service request form upon
discovery of the Non-conformity, and to provide adequate supporting
documentation, such as screen prints, user documentation, diagrams, or other
information reasonably requested by Fiserv to allow Fiserv to properly analyze
the reported Non-conformity. Fiserv will utilize such documentation to evaluate,
prioritize, and resolve Client support issues.  Accurate and complete
documentation by Client is a prerequisite of all support issues.  Failure to
provide adequate supporting documentation may result in delayed resolution of a
Non-conformity.

 
4.5
Level One Non-conformity.  Fiserv shall acknowledge receipt of the Level One
Non-conformity report within one hour of Client's notice to Fiserv.  Fiserv and
Client shall promptly assign such technical personnel as are necessary to
identify, isolate, and reconstruct any reported Level One Non-conformity and,
provided that such Non-conformity is capable of reconstruction and is due to a
defect in the Software, Fiserv and Client shall utilize commercially reasonable
efforts to correct or utilize a circumvent procedure to restore system operation
within twenty-four (24) hours of Fiserv’s receipt of notification of the
Non-conformity or before the next occurrence of the Non-conformity.   Subject to
Section 4.10 below, Fiserv shall provide such services to Client free of any
additional fees and charges, including but not limited to any reimbursement for
travel of Fiserv technical personnel incurred during the resolution of the Level
One Non-conformity.



4.6
Level Two Non-conformity.  Fiserv shall acknowledge receipt of the Level Two
Non-conformity report within three hours of Client's notice to Fiserv.  Fiserv
and Client shall use commercially reasonable efforts to provide a correction or
adopt a circumvent procedure, whichever is most reasonable, with respect to a
Level Two Non-Conformity within (48) forty-eight hours of its receipt of the
Level Two Non-Conformity report.



4.7
Level Three Non-Conformity.  Fiserv and Client shall use commercially reasonable
efforts to provide a correction or adopt a circumvent procedure, whichever is
most reasonable, with respect to a Level Three Non-Conformity within (5) five
business days of its receipt of the Level Three Non-Conformity report.



4.8
Level Four Non-Conformity.  Fiserv and Client shall use commercially reasonable
efforts to provide a correction or adopt a circumvent procedure, whichever is
most reasonable, with respect to a Level Four Non-Conformity within (5) business
days of its receipt of the Non-conformity or the next occurrence of the
issue.  If a circumvent procedure has been adopted, Fiserv may deliver a
software coded correction to the Level Four Non-Conformity with the next
scheduled base release of the Software that is still open for development
changes at the time of the notice of the Level Four Non-Conformity.



4.9
Level Five Non-Conformity.  Fiserv shall use commercially reasonable efforts to
correct a Level Five Non-Conformity with the next Software Release open for
development at the time of the notice of the Level Five Non-Conformity.



4.10
Should Fiserv's review of the Non-conformity indicate, in Fiserv's reasonable
opinion, that the reported problem is not a Software defect but is due to other
problems including, but not limited to, input not in accordance with
specifications, Client's abuse or misuse of the Software System, or by a
modification or addition to the Software System not performed by Fiserv, or by
Client's failure to properly maintain the Computer System or to install the
required system software release as instructed by Fiserv, then:



 
(i)
Client agrees to reimburse Fiserv for the related costs of work performed by
Fiserv in investigating the problem at Fiserv's then standard professional
service rates, and

 
(ii)
Fiserv, at Client's request, shall advise Client whether Fiserv can correct or
assist in resolving such problem, and the terms under which Fiserv shall
undertake the same.  Upon written acceptance by Client, Fiserv shall correct or
assist in resolving the problem in accordance with such terms.



4.11
The Maintenance Fees specified in each Exhibit M-n are subject to annual
increases on the anniversary date of the Agreement. Unless specified otherwise
in each Exhibit M-n, the annual increases shall be limited to the greater of 3%
or the change in the U.S. Department of Labor, Consumer Price Index (CPI) for
the Urban Wage Earners and Clerical Workers, All Cities, (1982 = 100) for the 12
month period preceding the anniversary date. Maintenance Fees shall also be
subject to reasonable increase following delivery of new release(s) of, or
modifications or additions to the Software or changes in the numbers of accounts
processed, user seats, or other fee determinant factors.



4.12
Network-related problems are not covered under Fiserv's Basic Maintenance
Service.  In the event Fiserv does provide such service, Client agrees to pay
Fiserv's then standard professional service rates.

--------------------------------------------------------------------------------


4.13
Maintenance services in addition to those specified in this Section may be made
available at Fiserv's then standard professional service rates on a mutually
agreed schedule.

 
5.           Equipment Terms


5.1
Client agrees to purchase, and Fiserv agrees to sell, the Computer System
described in Exhibit M - n in accordance with the terms specified in Exhibit
L.  Fiserv shall arrange for installation of the Computer System in
consideration of the Installation Fees listed on Exhibit M - n.



5.2
Unless the parties agree otherwise in writing, Fiserv shall not be responsible
for the provision of any maintenance or repairs to the Computer System or of any
parts or replacements for the Computer System.



6.           Performance


6.1
Client shall give Fiserv full access to the Location, the Software System, and
the Computer System to enable Fiserv to provide Services and shall make
available information, facilities, and services reasonably required by Fiserv
for the performance of its obligations hereunder.



6.2
Work in determining the nature of any problem or in making corrections,
amendments, or additions to the Software System may be carried out at Fiserv's
site or the Location, at Fiserv's option.



6.3
Client agrees to maintain the Computer System, Software, and Third Party
Software in accordance with Fiserv's then current specified minimum
configuration during the term hereof, or contract with Fiserv to so provide.



7.           Warranties


7.1
Fiserv warrants that the Software will perform the functions specified in the
Documentation.  Fiserv will promptly provide replacements or corrections to any
part of the Software that does not so perform where such failure is material,
provided that Fiserv is notified in writing.  This warranty shall not apply if
the problem is caused by unauthorized modification to the Software System, use
of the Software in combination with non-Fiserv provided software, or by
incorrect Use.  Client acknowledges that the Software System is designed to
operate on the Computer System and that the warranties given by Fiserv are
conditional upon the procurement and maintenance by Client of the Computer
System in accordance with the then current specified configuration.



7.2
Fiserv warrants that it has the right to License the Use of Software and has not
knowingly

 
 
(i)
infringed a patent, copyright, or other proprietary right, or

 
(ii)
misappropriated a trade secret of a Third Person enforceable in the Location.

 
8.           Indemnity


8.1
Fiserv shall indemnify Client and hold it harmless against any claim or action
alleging Use of Software infringes a patent, copyright, or other proprietary
right of a Third Party enforceable in the Location.  Client agrees to notify
Fiserv promptly in writing of any such claim and grants Fiserv sole right to
control the defense and disposition of such claim.  Subject to Section 9 of the
Agreement, Fiserv shall reimburse the Client for reasonable direct expenses
incurred as a result of any such claim.



8.2
If, as a result of such claim, Fiserv or Client is permanently enjoined from
using Software by a final, non-appealable decree, Fiserv, at its sole option and
expense, may (i) procure for Client the right to continue to use Software or
(ii) provide a replacement or modification for Software so as to settle such
claim.  If Software modification or replacement is not reasonably practical in
Fiserv's sole opinion, Fiserv shall discontinue and terminate this License upon
written notice to Client and shall refund to Client the Total License Fees paid
to Fiserv for the affected Software.  In making this determination, Fiserv will
give due consideration to all factors, including financial expense.



8.3
The foregoing states Fiserv's entire liability for the infringement of any
copyrights, patents, or other proprietary rights by Software or any part
thereof, and Client hereby expressly waives any other liabilities on the part of
Fiserv arising therefrom.

--------------------------------------------------------------------------------


8.4
Fiserv shall have no liability for any claim based upon



 
(i)
Use of any part of Software in combination with materials or software not
provided by Fiserv; or

 
(ii)
modifications made by Client or any Third Party.

 
9.           Title


9.1
Nothing in this Exhibit shall convey to Client any title to or any rights in
Software, including but not limited to all proprietary rights or ownership of
any modifications.  Client's sole right in relation to Software or any
modifications is Use of the same in accordance with the terms and conditions
hereof.



9.2
The Software System and all modifications, enhancements, or upgrades made
thereto, and all patents, copyrights, or other proprietary rights related to
each of the above are the sole and exclusive property of Fiserv or its
suppliers, whether made by Fiserv, Client, or any of their employees or
agents.  Client shall execute documents reasonably required by Fiserv to perfect
such rights.



9.3
All information, reports, studies, object or source code, flow charts, diagrams,
and other tangible or intangible material of any nature whatsoever produced by
or as a result of any of the services performed hereunder by Fiserv or jointly
with Client, shall be the sole and exclusive property of Fiserv or its corporate
parent.  Client shall be entitled to Use all such work product produced by
Fiserv in accordance with the terms and conditions hereof.



10.           Termination


10.1
The termination of this Agreement shall automatically, and without further
action by Fiserv, terminate and extinguish the License, and all rights in and to
the Software System shall automatically revert irrevocably to Fiserv.  Fiserv
shall have the right to take immediate possession of the Software System and all
copies thereof wherever located without further notice or demand.



10.2
If Client violates any of the Non-Assignment, License, or Use provisions of this
Exhibit, or confidentiality provisions of the Agreement as relates to Software,
and fails to remedy any such breach within 5 days of notice thereof from Fiserv,
Fiserv may terminate this Exhibit without further notice.



11.           Non-Assignment


11.1
In the event of the sale of 50% or more of Client's common stock, or the sale of
all or substantially all of Client's assets, or in the event of any merger in
which Client is not the surviving organization, Client may transfer this Exhibit
upon Fiserv's prior written consent (which consent shall not be unreasonably
withheld) and upon payment of a mutually agreed to additional license fee for
such transfer.  Notwithstanding the foregoing, no additional license fee shall
be required in the event that, following any such permitted transfer of this
Exhibit, the software and services provided hereunder shall continue to be used
solely by Client (as that entity existed immediately preceding the acquisition)
for the limited purpose of supporting its normal business operations (as
determined by the business operations of Client immediately preceding the
acquisition) in strict accordance with the terms of the Agreement, including
this Exhibit M, and provided that both Client and the acquiring entity agree in
writing to be bound by and to fully and faithfully comply with the terms and
conditions of the Agreement, including this Exhibit M (or, in the case of
Client, reaffirm such obligations), and to the foregoing limitation on use.  If
at any time Fiserv, in its sole and reasonable discretion, determines that
software and/or services are being utilized (i) by, or for the benefit of any
party other than Client (as that entity existed immediately preceding the
acquisition), (ii) for business operations of Client other than those as they
existed immediately preceding the acquisition, or (iii) otherwise in breach of
the Agreement, then Fiserv, in addition to any other rights and remedies which
may be available to Fiserv pursuant to the Agreement or otherwise,  reserves the
right to require the payment by Client and/or the acquiring entity of additional
license fees.  Client agrees that, if requested by Fiserv, Client shall
reimburse Fiserv for reasonable administrative costs incurred in connection with
any transfer hereunder, which administrative fees shall not exceed $5,000.



11.2
If the organization acquiring Client's common stock, assets, or surviving a
merger is an organization deriving more than 5% of its gross revenues from
providing service bureau, time share, computer software consulting services,
computer software licensing, or computer hardware sales, Fiserv shall be under
no obligation to consent to such transfer.

--------------------------------------------------------------------------------


12.           Exclusivity
 
12.1
Notwithstanding anything to the contrary contained elsewhere in the Agreement,
the parties acknowledge and agree that Section 15(k) of the Agreement shall not
apply with respect to this Exhibit M and, instead, the parties expressly agree
to be bound by the following:

 
Exclusivity.  Client agrees that Fiserv shall be the sole and exclusive provider
of the services that are the subject matter of this Exhibit M.  For purposes of
the foregoing, the term "Client" shall include Client affiliates.  During the
term of this Agreement, Client agrees not to enter into an agreement with any
other entity to provide these services (or similar services) without Fiserv's
prior written consent.  If Client is acquired by another entity, the exclusivity
provided to Fiserv hereunder shall apply with respect to the level or volume of
these services provided immediately prior to the signing of the definitive
acquisition agreement relating to such acquisition and shall continue with
respect to the level or volume of these services until any termination or
expiration of this Agreement.  If Client acquires another entity (“Client
Acquired Entity”), the exclusivity provided to Fiserv hereunder shall take
effect with respect to such Client Acquired Entity as soon as practicable after
termination of such Client Acquired Entity’s previously existing arrangement for
these services.  However, Client may request, in writing to Fiserv (setting
forth the basis upon which such request is made) given not more than 30 days
following the acquisition of a Client Acquired Entity, that the obligations set
forth in the preceding sentence be waived with respect to that particular Client
Acquired Entity (“Exception Request”).  Upon receipt by Fiserv of any such
Exception Request, Fiserv shall, in good faith, 1) consider such Exception
Request, 2) engage in discussions with Client as to such Exception Request and
3) make a determination as to whether or not the exclusivity obligations
required by this Agreement shall be waived with respect to the particular Client
Acquired Entity specified in the Exception Request.  Fiserv reserves the right
to condition the granting of any such Exception Request, in whole or in part,
upon the acceptance by Client of such terms and conditions as Fiserv, in its
sole discretion, deems appropriate (“Conditions”).  No waiver granted by Fiserv
hereunder shall be binding upon Fiserv unless and until the same has been
reduced to writing (which writing shall include any Conditions and shall
specifically reference this Exhibit M and the Exception Request being granted)
and signed by both Fiserv and Client.  Any decision rendered by Fiserv in
accordance with this Section shall be final and binding upon the parties.  The
granting or approval by Fiserv of any Exception Request shall not be deemed or
otherwise construed to render unnecessary Fiserv’s approval to or of any
subsequent Exception Request.



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Exhibit M to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.
 
 
Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit M –1
 
Comprehensive Banking System (CBS)
 
SOFTWARE LICENSE:
 
CBS Enterprise Banking Solution Modules
A.  CBS Core Applications1:
CBS Common File Subsystem
CBS Customer Information File Subsystem
CBS General Ledger Subsystem
CBS Universal Loans Subsystem
CBS Financial Transaction Management Subsystem
CBS Time Subsystem
CBS Transaction Subsystem
CBS ACH Origination
CBS Account Reconciliation
CBS Safe Deposit
CBS Chargeback Subsystem
CBS FHLMC & FNMA Reporting
 
CBS Reserve Reallocation
CBS Auditor’s Loan Extract
 
B.  Electronic Delivery Management:
CBS ATM Card Management Module
CBS Transaction Authorization Module
 
C.  Other CBS Software Applications:
CBS Loan Collection System (BCAS)
CBS Branch Delivery Account Sales and Teller2
 
D.  Standard Interfaces
ATM Network Switch Interface (MAC and Fiserv EFT)
Host Teller and Application Interface
IPS Sendero Asset / Liability Interface
IPS Sendero Budget and Planning Interface
IPS Sendero Customer Profitability Interface
ImageSoft Nautilus Match Item Control Interface
Thomson Financial OFAC Interface 3
Voice Response Interface
 
E.  Complementary Product Applications:
IPS Customer Profitability for Windows
IPS Product Profitability upgrade to Windows/Level III
IPS Organizational Profitability Upgrade to Windows/Level III
IPS Accounts Payable with ACH for Windows
IPS Accounts Payable Create-a-Check
IPS Fixed Assets for Windows
IPS Executive Insight -  Network




--------------------------------------------------------------------------------

1 Fiserv will provide Source Code for CBS Core Applications.
2 Fiserv may discontinue Maintenance Services for CBS Branch Delivery (Account
Sales and Teller) prior to the expiration of the Agreement by providing Client
with not less than twelve (12) months written notice.
3The Thomson Financial OFAC Interface is designed and intended to be used with
the Thomson Financial Publishing AS/400 FACFilterTM product.

--------------------------------------------------------------------------------


Exhibit M –1


Comprehensive Banking System (CBS)
 
SOFTWARE LICENSE:
 
Documentation
Comprehensive Banking System CD-Rom
 
Computer System
As per Exhibit L – 1
 
Third Party Software
TBD
 
Third Party Software shall be provided by Fiserv in accordance with the Terms
and Conditions of Exhibit L, provided Client and Fiserv have executed a related
Exhibit L-n
Location
222 North School Street, Honolulu, Hawaii 96817
Archive Site
  TBD

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


Exhibit M –1


Comprehensive Banking System (CBS)




Software License Fees:
Initial license fees to process up to 425,000 Accounts in the software system
A. CBS Core Application License Fees:
Account Tier:
     Initial 200,000 Accounts
     200,001 – 275,000
     275,001 – 350,000
     350,001 – 425,000
CBS Auditor’s Loan Extract
 
B. Electronic Delivery Management License Fees:
CBS ATM Card Management and  Transaction Authorization Modules
 
C. Other CBS Software Application License Fees:
CBS Loan Collection System (BCAS)
CBS Branch Delivery- 220  Combined  Account Sales & Teller workstations
CBS Branch Delivery- 170 additional Combined Account Sales and Teller
workstations
 
D. Standard Interface License Fees:
ATM Network Switch Interface
       - MAC
       - Fiserv EFT
Host Teller and Application Interface
IPS Sendero:
       - Asset / Liability Interface
       - Customer Profitability Interface
       - Budget and Planning Interface
ImageSoft Nautilus Match Item Control Interface
Thomson Financial OFAC Interface
Voice Response Interface
 
E. Complementary Product License Fees:
IPS Customer Profitability for Windows
IPS Product Profitability upgrade to Windows/Level III
IPS Organizational Profitability Upgrade to Windows/Level III
IPS Accounts Payable with ACH for Windows
IPS Accounts Payable Create-a-Check
IPS Fixed Assets for Windows
IPS Executive Insight -  Network
Check Free VRU TouchTone Banking Interface
 
Subtotal License Fees
 
 
 

 
$  275,000.00
$    97,750.00
$    97,750.00
$    97,750.00  (Waived)
$      3,500.00
   
$     50,000.00
 
 
$     20,000.00
$   368,300.00
$   266,050.00 (Waived)
 
 
 
$     75,000.00
$     50,000.00 (Waived)
$     60,000.00
$       8,800.00
 
 
$     10,000.00
$       2,500.00
$   117,010.00
 
 
$     39,500.00
$     23,500.00
$     23,500.00
$       4,600.00
$       1,000.00
$       3,750.00
$     39,500.00
$     17,500.00
 
$ 1,752,260.00

 

--------------------------------------------------------------------------------


Exhibit M –1


Comprehensive Banking System (CBS)


Software License Fees (continued)
 
Initial license fees to process up to 425,000 Accounts in the Software System
 
Less: Discounts Awarded under former License and Service
Agreement #380165
 
Less: License Fees waived under this Exhibit
 
Total License Fees
 
Less: License Fees previously Paid under former License and Service Agreement
#3810165
 
License Fees Added this Exhibit
 
($   242,016.00)
 
($   413,800.00)
 
 $ 1,096,444.00
 
($   900,944.00)
 
$     195,500.00
 
License Fee Payment Timetable
 
Amount Payable
100% due  upon execution of this Exhibit
$195,500.00
Total Amount Due
$195,500.00
Each additional increment of 75,000 Accounts for CBS Core Applications4
Additional $ 97,750.00 ea.
 
Maximum Accounts Licensed or processed
Core Applications
425,000
User/Seat Limitations
Branch Delivery Combined Account Sales and Teller workstations
390
     




--------------------------------------------------------------------------------

 
4 Incremental Account Fees do not include additional License and Maintenance
Fees for additional Accounts/Workstations/Users/seats for CBS Electronic
Delivery Management, CBS Loan Collection, and/or CBS Branch Delivery
applications which are available by separate addendum.
 

--------------------------------------------------------------------------------


Exhibit M –1
 
MAINTENANCE SERVICES:


A.  
Basic Maintenance Services

 
CBS Software Modules:
 
Up to 350,000 Accounts 5
A.  CBS Core Applications:
CBS Common File Subsystem
CBS Customer Information File Subsystem
CBS General Ledger Subsystem
CBS Universal Loans Subsystem
CBS Financial Transaction Management Subsystem
CBS Time Subsystem
CBS Transaction Subsystem
CBS ACH Origination
CBS Account Reconciliation
CBS Safe Deposit
CBS Chargeback Subsystem
CBS FHLMC & FNMA Reporting
CBS Reserve Reallocation
CBS Auditor’s Loan Extract
 
B.  Electronic Delivery Management:
CBS ATM Card Management Module
CBS Transaction Authorization Module
ATM Network Switch Interface (MAC and Fiserv EFT)
 
C.  Other CBS Software Applications:
CBS Branch Delivery Account Sales and Teller
Host Teller and Application Interface
CBS Loan Collection System (BCAS)
 
D.  Standard Interfaces
IPS Sendero Asset / Liability Interface
IPS Sendero Budget and Planning Interface
IPS Sendero Customer Profitability Interface
ImageSoft Nautilus Match Item Control Interface
Thomson Financial OFAC Interface
Voice Response Interface
 
Total Annual Maintenance Fee:
 
 
$ 98,000.00*
Included in Core*
Included in Core*
Included in Core*
Included in Core*
Included in Core*
Included in Core*
Included in Core*
$   3,000.00
$   3,000.00
$   2,000.00
$   1,900.00
$   5,000.00
Included in Core*
$      735.00
 
$ 26,814.00**
Included Above**
Included Above**
Included Above**
 
$118,699.00***
Included Above***
Included Above***
$  15,500.00
 
 
$   2,000.00
$      600.00
$      600.00
$   2,206.00
$      794.00
$   5,513.00
 
$286,361.00
Each additional increment of 75,000 Accounts for CBS Core Applications 5
$19,500 / yr.




--------------------------------------------------------------------------------

 
5  Client will pay additional maintenance on Accounts above 350,000 when actual
usage exceeds 350,000 Accounts.
 
Notwithstanding Section 4.2 of Exhibit M, the parties acknowledge and agree that
Basic Maintenance Services to be provided hereunder for CBS Software listed in
the above Basic Maintenance Services table shall begin upon the Effective Date
and shall continue for a period of 10 years.  Thereafter, the provision of Basic
Maintenance Services by Fiserv shall automatically renew for successive 5-year
terms at Fiserv’s then current fees for all modules then licensed pursuant to
this Exhibit M – 1, unless either party provides written notice to the other
party 90 days prior to the expiry of the then current term.

--------------------------------------------------------------------------------


Exhibit M –1
 
B.  
Basic Maintenance Fee Payment Timetable

 
Notwithstanding Exhibit I Section 1(d), Maintenance Fees will continue to be
billed by Fiserv and paid by Client in accordance with Amendment 6 of Agreement
Number 3810165 through the later of February 28, 2005 or date of the conversion
merger between Client and City Bank.  Thereafter, Annual Maintenance Fees will
be billed by Fiserv and paid by Client, monthly in advance, based on the amount
shown above.  Notwithstanding Section 4.11 of Exhibit M, the Maintenance Fees
specified in this Exhibit M-1 are subject to an annual increase limited to the
greater of 3% or the change in the U.S. Department of Labor, Consumer Price
Index (CPI) for the Urban Wage Earners and Clerical Workers, All Cities,
(1982=100).
 
C.  
Fiserv CBS Normal Business Hours: 8:30 a.m. to 5:30 p.m., Eastern Time.


D.  
Additional Terms and Conditions:



 
›
For the purposes of this Exhibit M – 1, ‘Accounts’ shall mean the total number
of individually designated accounts processed by the Transaction, Time and Loan
subsystem of the Software.

 
›
For the purposes of this Exhibit M – 1, the parties acknowledge and agree that
Section 7.1 of Exhibit M shall be replaced with the following:

Fiserv warrants that Software will perform the functions specified in the
Documentation.  Subject to Section 4.4 and 4.10 of this Exhibit, for a period of
ninety (90) days after delivery, Fiserv will promptly provide replacements or
corrections to any part of the Software that does not so perform where such
failure is a Level One, Level Two, or Level Three Non-conformity.  This warranty
shall not apply if the problem is caused by unauthorized modification to the
Software System, use of the Software in combination with non-Fiserv provided
software, or by incorrect Use.  Client represents that the Software System is
designed to operate on the Computer System and that the warranties given by
Fiserv are conditional upon the procurement and maintenance by Client of the
Computer System in accordance with the then current specified configuration.




IN WITNESS WHEREOF, the parties hereto have caused this Exhibit M-1 to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.
 
 
Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit M –2




Comprehensive Banking System (CBS)


SOFTWARE LICENSE:
SOFTWARE
Other CBS Software Applications
CBS Loan Collection System Upgrade (BCAS)
Vqueue (6 workstations)
 

 
SOFTWARE LICENSE FEES:
Initial license fees to process up to 400,000 Accounts in the Software System
 
Other CBS Software Application License Fees:
CBS Loan Collection System Upgrade (BCAS)
Vqueue (6 workstations)
 
Total License Fees
 
 
 
 
 
$52,500.00
$  3,000.00

 
$55,500.00
Each additional increment of 75,000 Accounts for CBS Loan Collection System
Upgrade (BCAS)
 
Each additional Vqueue workstation
 
Additional $5,000.00 ea.
 
Additional $500.00 ea.
 
Maximum Accounts Licensed or processed
CBS Loan Collection System Upgrade (BCAS)
400,000
User/Seat Limitations
Vqueue:
   
    - Vqueue workstations (new)
6
 
    - Vqueue workstations (transferred from City Bank)
14
 
    - Total Vqueue workstations
20
 
Text-based inquiry only users
Unlimited
 
License Fee Payment Timetable
  Due On or Before:
Amount Payable:
100% upon execution of this Exhibit
$55,500.00
Total Amount Due
$55,500.00

 

--------------------------------------------------------------------------------


Exhibit M-2


MAINTENANCE SERVICES :


A.           Basic Maintenance Services


CBS Loan Collection System Upgrade (BCAS)1
    - Up to 400,000 Accounts
 
Annual Maintenance Fee.- $15,500.00
 
Each additional increment of 75,000 Accounts for CBS Loan Collection System
Upgrade (BCAS)
 
Each additional Vqueue workstation
 
Additional $1,000.00 ea.
 
Additional $100.00 ea.




--------------------------------------------------------------------------------

 
1 The Annual Maintenance Fee for the CBS Loan Collection System Upgrade (BCAS)
is included in the Annual Maintenance Fee listed in section A of Basic
Maintenance Services of Exhibit M-1.
 
Notwithstanding Section 4.2 of Exhibit M, the parties acknowledge and agree that
Basic Maintenance Services to be provided hereunder for CBS Software listed in
the above Software License section shall begin upon the Effective Date and shall
continue of a period of 10 years.  Thereafter, the provision of Basic
Maintenance Services by Fiserv shall automatically renew for successive 5-year
terms at Fiserv’s then current fees for all modules then licensed pursuant to
this Exhibit M – 2, unless either party provides written notice to the other
party 90 days prior to the expiry of the then current term.


B.       Basic Maintenance Fee Payment Timetable


Annual Maintenance Fees will be billed by Fiserv and paid by Client, monthly in
advance, based on the amount shown above.  Notwithstanding Section 4.11 of
Exhibit M, the Maintenance Fees specified in this Exhibit M-2 are subject to an
annual increase limited to the greater of 3% or the change in the U.S.
Department of Labor, Consumer Price Index (CPI) for the Urban Wage Earners and
Clerical Workers, All Cities, (1982=100).




PROFESSIONAL SERVICES:
 
C.       Professional Services: Implementation
Pursuant to Section 3 of Exhibit M, Client shall pay for the implementation
services below.  Implementation fee does not include travel and living expenses
which shall be billed separately to the Client.


Implementation Services
 
Description
Professional Services
Fee Estimate
Implementation Services1
$10,000.00




--------------------------------------------------------------------------------

1 Uni-Source will provide Client with the Implementation Services for Vqueue
listed in section C of this Exhibit M-2.
 
D.       Professional Services Fees Payment Timetable: Implementation Services
Fiserv will invoice and Client agrees to pay monthly for professional services
provided in a given month. Services related to implementation services shall be
invoiced based on Fiserv’s then current professional service rates. Fees do not
include travel and living expenses, which will be billed separately to Client.

--------------------------------------------------------------------------------


Exhibit M-2
 
E.       Fiserv CBS Normal Business Hours: 8:30 a.m. to 5:30 p.m., Eastern Time.
 
F.       Additional Terms and Conditions:


 
›
For the purpose of this Exhibit M – 2, ‘Accounts’ shall mean the total number of
individually designated accounts processed by the Transaction, Time and Loan
subsystem of the Software.

 
›
For the purpose of this Exhibit M – 2, the parties acknowledge and agree that
Section 7.1 of Exhibit M shall be replaced with the following:

Fiserv warrants that Software will perform the functions specified in the
Documentation.  Subject to Section 4.4 and 4.10 of Exhibit M, for a period of
ninety (90) days after delivery, Fiserv will promptly provide replacements or
corrections to any part of the Software that does not so perform where such
failure is a Level One, Level Two, or Level Three Non-conformity.  This warranty
shall not apply if the problem is caused by unauthorized modification to the
Software System, use of the Software in combination with non-Fiserv provided
software, or by incorrect Use.  Client represents that the Software System is
designed to operate on the Computer System and that the warranties given by
Fiserv are conditional upon the procurement and maintenance by Client of the
Computer System in accordance with the then current specified configuration.




IN WITNESS WHEREOF, the parties hereto have caused this Exhibit M-2 to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.


 
Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit Q
 
Professional Services


Client agrees with Fiserv as follows:


1.  Professional Services.  Fiserv will provide Client with professional
services related to Services ("Professional Services") for particular projects
as described in a uniquely numbered, separate Project Requirement Definition
Authorization or similar statement of work attached hereto as Exhibit Q – n
(each hereinafter referred to as “PRDA” or “Work Order”).


Fiserv agrees to provide access to Fiserv personnel as at the rates and fees
specified in each Exhibit Q-n.  All Professional Services shall be performed in
accordance with the procedures set forth below.  Client may request Fiserv to
provide additions and changes to Professional Services.  Any such additions or
changes shall be provided upon mutual agreement of the parties and shall be at
Fiserv’s then current professional service rates .  Any dates for performance
are dependent upon the timely performance by each party of the tasks assigned
under the project plans for such PRDA or Work Order.


(a) Business Requirements.  All Professional Services to be performed by Fiserv
hereunder shall be based upon the Business Requirements of Client.  “Business
Requirements” means the description of the Client’s business needs and the
functionality requirements.  Client shall cooperate with Fiserv in connection
with the provision of Professional Services and shall provide Fiserv with all
necessary information concerning its Business Requirements or other information
requested by Fiserv for the performance of its obligations under the Agreement,
provided that such requests are reasonable and are made in a timely
manner.  Fiserv shall review and suggest revisions to such Business Requirements
on a timely basis.  The parties shall mutually agree in writing on the final
Business Requirements. Any customizations, modifications, enhancements to the
unmodified software required to meet Client’s Business Requirements shall be
provided by Fiserv in accordance with the terms and conditions specified in
Exhibit H, provided that Client and Fiserv have executed a mutually agreed upon
Exhibit H-n.


(b) Project Plan. Fiserv shall develop a Project Plan for the Professional
Services based on the Business Requirements within 15 business days after
receipt of the Business Requirements.  The Project Plan shall contain a listing
of the nature and timing of tasks for the Professional Service project, some of
which are to be performed by Fiserv and some by Client.  Client and Fiserv shall
mutually agree on the Project Plan.  Thereafter, Client will be provided a copy
of the weekly updates to the Project Plan.  Fiserv and Client shall utilize
their commercially reasonable efforts to meet the dates set forth in the Project
Plan.  Modifications, changes, enhancements, upgrades, or additions to the
agreed upon work beyond those stated in the Project Plan shall be added only
upon mutual written agreement.  In the event the parties agree to add any such
items, the Project Plan shall automatically be modified to the extent necessary
to allow for the inclusion or provision of the items.  Any such items may result
in a change in the Professional Service Fees (as defined below).


2.  Professional Services Fees.  ‘Professional Services Fees’ means the greater
of the sums of amounts derived by multiplying either the minimum number of days
specified in each Exhibit Q – n or the number of days or fractions of days
worked within each grade by the daily fee rate as identified in each Exhibit Q –
n.  Additional fees may be raised in respect of hours worked outside these at
the request of Client at the rates previously agreed in writing by Client.


(a) Client shall pay Fiserv the fees and other charges for as specified in each
Exhibit Q-n ("Professional Service Fees").  The daily rates quoted therein will
be valid for 12 months unless otherwise stated in Exhibit Q - n.  Thereafter,
they will be subject to change by Fiserv on one month's notice to Client.  A
higher rate may be applied for an individual whose support to Client has
advanced to a new job grade or after one month's notice if such individual's
general development warrants a job upgrade by Fiserv.


(b) Client agrees to pay the reasonable travel and living expenses of any Fiserv
employees and Fiserv authorized contractors who render services at any Client
site in connection with Professional Services.  All such expenses shall meet the
guidelines established by the Fiserv Travel Policy, a copy of which shall be
provided to the Client, except that Client shall have the right to arrange
Fiserv  lodging at Client’s preferred lodging location, provided that such
accommodations in Fiserv’s judgment meets a reasonable standard of cleanliness,
safety and proximity to the work site.  All travel and living expenses shall be
itemized on invoices submitted by Fiserv.


3. Professional Service Project Termination.  At Client's sole option, Client
may terminate any PRDA or Work Order upon 30 days' prior written notice to
Fiserv, provided that Client agrees to pay Fiserv for any and all Professional
Service Fees for professional services rendered prior to the effective date of
termination.  In no event shall Fiserv be liable for a refund of any
Professional Service Fees already paid by Client.


--------------------------------------------------------------------------------


           4. Rescheduling.  If Client is unable to provide access to required
facilities or personnel or is unable to meet its tasks assigned on a Project
Plan in a timely manner, Fiserv will endeavor to reschedule tasks to minimize
non-productive time.  All such non-productive time is chargeable to Client.  If
such non-productive time is expected to be significant, Fiserv will endeavor to
reassign its personnel to other suitable work.  In this event, Client will not
be charged for the time personnel were reassigned.


5. Exclusivity.  Notwithstanding anything to the contrary contained elsewhere in
the Agreement, the parties acknowledge and agree that the exclusivity required
by Section 15 (k) of the Agreement shall not apply with respect to the
Professional Services provided to Client pursuant to this Exhibit Q.



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Exhibit Q to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.
 
 
Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 

--------------------------------------------------------------------------------


Exhibit Q – 1


Project Requirement Definition Authorization (PRDA)
 
Business Requirements
Development and Retrofit Services are not included as part of any Conversion
Project. Any such services required shall be added by separate mutual written
agreement of the parties.


Project Type:  Professional Service Project – Conversion Services
Client: Central Pacific
Bank                                                                                                                                
Client
ID#:   CPBHI                                                                  Project
ID:   PRDA #CSD0120                           Prepared by: Joseph Kovach


Purpose:
The purpose of this PRDA is to provide Client with costs associated with the
provision of Fiserv Professional Services to merge City Bank Hawaii (‘CBK’), a
CBS Outsourcing client, into Client’s existing CBS System BNKPRD.  This PRDA
includes the scope of services, constraints and assumptions, and projected costs
for the project (‘Conversion Project’).


Effective Date: July 1, 2004


Business Requirements:


 
Business Description:

Fiserv will provide Project Management, programming and analyst support to
accomplish a Conversion Project of a CBS System for merging City Bank (CBK) data
into Client’s existing CBS System BNKPRD.  Provided that Client’s requirements
remain consistent with the scope of services, constraints and assumptions
defined herein, and that Client meets all Client dates agreed to in the Project
Plan, Client requires and Fiserv shall endeavor to deliver the project on
schedule, accurately, within the approved costs and resulting in a functioning
business reliable system.


 
Proposed Solution:

Fiserv will use its CBS to CBS conversion and merge processes, working with the
appropriate Client personnel, to convert and merge the CBK accounts into
Client’s existing CBS System BNKPRD.  The Project Plan identifies the general
duties and responsibilities of Fiserv and the Client.  Fiserv will assign a
project manager, banker analysts, and technicians as necessary to meet the
requirements of this conversion and merger.  Client and Fiserv personnel
assigned to the project will have the requisite skills, experience and knowledge
of the system, banking products, general ledger and operations, as needed to
complete their assigned responsibilities in a timely manner, accurately, and as
intended and set forth in this PRDA.


 
Constraints and Assumptions:



The Professional Services Fees for the Conversion Project contained in this PRDA
are a good faith estimate of the effort required to complete the Conversion
Project. If the quoted tasks are at risk of exceeding the specified fees, Fiserv
will elevate the issue to the Client’s management for discussion and developing
alternatives to contain the scope and fees to the agreed upon level.


Three file cuts are included in the Professional Services Fees for the
Conversion Project.  The first file cut is for the initial testing, mapping, and
internal verification.  The second file cut is for a standard mock
conversion/merge, data verification and card re-issuance purposes. The third
file cut is for the live merger.  In Fiserv’s discretion, multiple runs against
each of the three test files will be done to verify and test the
conversion.  One full test run (consisting of 3 file cuts) is provided in the
estimate.


The Professional Services Fees for the Conversion Project are based on Client
and CBK being on the same release levels of the application software.  This
estimate does not include conversion of the VRU application and related
information residing on the InterVoice hardware. This estimate does include
conversion of all VRU records residing on the CBK CBS Host system.


Client will establish all new common file values on their production BNKPRD to
support the CBK accounts.  This must be completed at least one month prior to
the data verification date outlined in the Project Plan.


All ACH Common File and customers from CBK must be manually set up in the
Client’s environment, however, ACH transactions contained within CBK’s ACH
warehouse will be merged with Client’s ACH warehouse.


--------------------------------------------------------------------------------


Client’s data will remain with all of its original information and no specific
data changes of Client’s data will be required, except that Fiserv will
accommodate requests to data changes which, in Fiserv’s sole opinion, are
reasonable under the base project. Such requests may necessitate the need to
establish additional environments which may result in additional costs.


The reserved merger date will be mutually agreed upon between Fiserv and Client
prior to the project kick-off meeting, provided however, that in no event will
it be earlier than five months from the date of signing this Amendment.


The Client will provide, at Client’s expense, high-speed connection to Client’s
system during the conversion to facilitate the processes, and communication
between Client and Fiserv. Whenever possible, Fiserv will perform the conversion
process functions on Client’s iSeries computer.  Fiserv will create four
environments on the Client’s iSeries computer:


CONVERSION:   For Fiserv use to test the field translations of the Client, to
assure that process is working properly.


REVIEW:  For the Client, to verify results of field translations.  This is the
environment where the bank will perform its data verification.


PRODUCTION-TEST:   Used to perform conversion readiness testing on the merged
data.   Final review, running PCOMB, and balancing of the bank occurs in this
environment.


TRAINING:   For Client’s use to train Client’s personnel.


The conversion team shall consist of six team members: the Project Manager,
three Analysts and two technicians. The conversion team will be onsite Monday
through Friday for data verification and Friday through Thursday of the live
conversion. The exit meeting will be held on Thursday morning after the live
conversion/merge. This meeting will involve the post-conversion review, project
sign-off and turnover to Customer Support.


The General Ledger process will utilize a spreadsheet with old to new account
numbers completed by Client. This includes cost center and account number
changes.


When account numbers change, Fiserv will provide an old/new number file for the
bank to use in notifying third party vendors.


If required, account number changes will be made to the donor bank (CBK),
leaving Client (surviving) account numbers intact. If Client wishes to change
the surviving account numbers, Fiserv may, in its discretion, charge its then
current rates for such changes based on the number and complexity of such
changes.


Client and CBK will be responsible for ensuring that its Branch Delivery
Terminal environment is current and consistent between institutions prior to the
merge. The Conversion Project does not include or automate this process.


Client will provide Fiserv with the following information for developing the
merger process:
·  
Copy of the entire bank prod for CBK.

·  
Copy of the entire bank prod for Client.

·  
The Client Common File representing the combined bank.



The merger process is designed to run on base CBS code. When modifications exist
or are required, there are additional services required by Fiserv to accomplish
the merger. Such services may be contracted by incorporating a separate,
uniquely number PRDA to the Agreement. The requirement for such services shall
be discussed at the beginning of the project to assess the impact of
modifications to the merger process.


The first test run will be the conversion of the CBK accounts into the pre-merge
file, which will be loaded to the review environment for verification. Client
will review the results of the pre-merge and once satisfied with the results,
Fiserv will proceed to the next step to merge the donor accounts (CBK) into the
Client’s production environment.


--------------------------------------------------------------------------------


The fields listed below can be changed through translation tables as part of
this merger process.  Any fields requested outside of this list require analysis
and development effort, and constitute out-of-scope services.
 
Branch Numbers                                                     Tran Interest
Plans
Officer Codes                                                  Tran Mail Codes
Dealer Numbers                                                      Tran Status
Codes
FTM Transfer Types                                             Tran Special
Instructions
Loan Product Types                                              Tran User Fields
Census Tract                                                           Statement
Model Numbers
Risk Codes                                                              Tran Reg
DD Flag
Classification Codes                                              Statement
Cycle Codes
Rebate Numbers                                                     Time Product
Type
Escrow Numbers                                                    Time Interest
Plan
FDIC Codes                                                             Time Mail
Codes
FRB Codes                                                              Time
Penalty Plans
Collateral Codes                                                     Time User
Fields
Charge-off Codes                                                   Time User
Codes
Loan Rate Indexes                                                  Safe
Deposit Box Types
Loan Bill Lead Days                                               Safe Deposit
Box Discounts
Loan User Codes                                                    Safe Deposit
Late Fees
Loan User Fields                                                     FTM
Transfer Types
Credit Bureau (non report flag)                             CIF Relationship
Codes
Notice Numbers                                                       CIF User
Codes
Posting Restriction Reasons
Miscellaneous Fees
Investors
Group Numbers
Tran Product Type
Tran Service Charge Plan
 
Project Turnover.  The Conversion Project team will remain onsite for 5 days
following live conversion, unless outstanding conversion issues exist, which in
Fiserv and Client’s reasonable opinion require additional time onsite to
resolve. The Conversion Project will be turned over to Fiserv Customer Support
five (5) days following live conversion.  The conversion team will assist Fiserv
Customer Support and remain responsible, for a period of 90 days, for any
conversion issues identified after Fiserv completes the Conversion Project, as
specified in the Project Plan.


Acceptance Test shall include, but is not limited to, Client’s validation that
data has been converted accurately and to the requested location and that the
General Ledger balances, to the extent it balanced prior to conversion.


Professional Services Fees:


The base Professional Services Fees for the Conversion Project contemplated
under this PRDA are based on the Business Description, Proposed Solution,
Constraints and Assumptions described herein, collectively the “Scope of
Services”.  The Professional Service Fees shall not exceed $230,000 for the
Scope of Services and limits set forth below. Fiserv will provide Client with a
monthly report showing actual hours incurred by each individual assigned to the
Conversion Project.


Professional Services Function
Level of Effort
(man-days)
Professional Services
Not to exceed
Programming and Analyst Support  ($1,000 per day)
Project Management
180
50
 $180,000
$  50,000
Total Professional Services Fees
Within limits defined above
$230,000*

 
* Note: If Client retains CBS Outsourcing as its processing environment, then
the Conversion Project team will be made up of Outsourcing resources and a
portion of the CBK dedicated programming resources, not to exceed 25% of a
Full-Time Equivalent, may be used to offset the above stated costs.


--------------------------------------------------------------------------------


Conversion Project base Professional Services Fee includes:
·  
Three file cuts: The first is for the initial testing, mapping, and internal
verification.  The second will be use for Data Verification and card re-issuance
purposes. The Third is for the Live merger.  One full test run is provided in
the estimate, but multiple runs against the test files will be done as necessary
to verify and test the conversion.

·  
Data mapping of all production master files and fields as defined by Client and
Fiserv. This shall include special mapping to identify CIF records and accounts
belonging to each institution, Major Type Groupings, CIF Officer Code 3,
Preferred Customer Codes and Bulk File codes.

·  
Conversion of all EFT records, including ATM, POS, Debit Card and VRU records
residing on CBS Host system.

·  
Conversion of General Ledger accounts. The General Ledger process will be
handled by using a Fiserv-provided spreadsheet with old to new account numbers
completed by Central Pacific. This includes cost center and account number
changes.

·  
Account Number translation for old number/new number account translation, as
required for duplicate account numbers.

·  
Conversion of external transfers between City Bank and Client to internal
transfers of Client.

·  
ACH Data warehouse merge. ACH Common File and company record setup will be
performed manually by Client.

·  
Conversion of all City Bank Transaction, Time and Loan subsystem history, as
agreed upon with Client.

·  
Merge GL History and Card History of City Bank with Client history.

·  
To the extent possible, Fiserv will coordinate the BCAS Collection System
conversion project, managed by UniSource 2000, with the activities and schedules
of the Fiserv CBS core processing conversion project.

 
Professional Services Fee Payment Timetable
Fiserv will invoice, and Client agrees to pay, Professional Services Fees on a
percentage of completion basis according to the schedule below:


Date/Event
Portion Due
Amount
Upon Exhibit Execution
25%
$57,500
Completion of Mapping (per project plan)
25%
$57,500
Completion of Data Verification (per project plan)
25%
$57,500
Five (5) days following Conversion sign-off or upon turnover to Customer
Support, whichever occurs first.
25%
Balance
Remaining

 
Conversion Project - Optional Services and Fees:


Additional support or service requested by the bank and provided by Fiserv will
be billed at Fiserv’s then current professional services rates over and above
the fees outlined above. All billing of Optional Services and Fees is only for
additional work beyond the scope of the project described herein for the base
Conversion Project and requires a quote of time and fees approved by Client
prior to the work being performed.


Optional Services
Hourly Rate
Additional “Dry Run” Mock Conversions
To be quoted on request
Branch Delivery hardware/software consulting, application consulting and forms
data mapping.
$150 per hour
BCAS Collection System
Provided by quote from Unisource 2000
Credit Bureau E1 Tape
$150 per hour
Deluxe Tape for Check Reissues
$150 per hour
EFT-ATM Plastic Card Re-order
$150 per hour
Establishment and configuration of iSeries hardware environment to support
production environment.
To be provided with iSeries Hardware Upgrade Configuration and Agreement
Multiple ATM Authorization Environment
$150 per hour
Retrofit Services (Analysis and Coding)
$150 per hour

 
Supplemental Personnel1

Personnel Grade
Hourly Rate
Project Manager
$ 187.50
Systems Analyst
$ 150.00
Programmer
$ 150.00
Trainer
$ 150.00

--------------------------------------------------------------------------------


Escalation:
Client and Fiserv shall develop an escalation process for the Conversion Project
that will be defined in the Project Charter document.


Scheduling:
Conversion Project will be scheduled upon receipt of signed agreement and
estimated completion date will be based on department workload at the time of
receipt. An estimated completion date will be advised after receipt of signed
agreement.
 
Note: In the event a regulatory body or shareholders disapprove this merger,
Client will only be responsible for Fiserv time, materials, and travel expenses
incurred on this project prior to official cancellation of the project.


IN WITNESS WHEREOF, the parties hereto have caused this Exhibit Q – 1 to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.


 
Central Pacific Bank
 
Fiserv Solutions, Inc.
         
By:
/s/ Denis K. Isono
 
By:
/s/ Robert Lowe
Name:
Denis K. Isono
 
Name:
Robert Lowe
Title:
Executive Vice President
 
Title:
SVP Global Finance
Date:
December 30, 2004
 
Date:
January 1, 2005
         
By:
/s/ Glenn K.C. Ching
     
Name:
Glenn K.C. Ching
     
Title:
Senior Vice President
     
Date:
December 30, 2004
     


 